EXHIBIT 10.1




 
AGREEMENT AND PLAN OF MERGER
 
BY AND AMONG
 
INNCARDIO, INC.,
 
CENGENT ACQUISITION CORP.
 
AND
 
CENGENT THERAPEUTICS INC.
 
DATED MARCH 24, 2005
 


 


 



 


--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 


 PAGE
ARTICLE I THE MERGE
1
SECTION 1.1 The Merger
1
SECTION 1.2 Closing
2
SECTION 1.3 Effective Time
2
SECTION 1.4 Effects of the Merger
2
SECTION 1.5 Certificate of Incorporation and By-laws of the Surviving
Corporation
2
SECTION 1.6 Directors and Officers
2
ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK F THE CONSTITUENT
CORPORATIONS; EXCHANGE OF CERTIFICATES
3
SECTION 2.1 Effect on Capital Stock
3
SECTION 2.2 Fractional Shares
6
SECTION 2.3 Exchange of Certificates.
7
SECTION 2.4 Certain Adjustments
9
SECTION 2.5 Shares of Dissenting Shareholders
9
SECTION 2.6 Stock Options
10
SECTION 2.7 Warrants
10
SECTION 2.8. Convertible Promissory Notes
11
SECTION 2.9. Escrow of Merger Consideration
12
SECTION 2.10 Tax-Free Reorganization
12
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
12
SECTION 3.1 Organization, Standing and Corporate Power
13
SECTION 3.2 Subsidiaries
13
SECTION 3.3 Capital Structure
13
SECTION 3.4 Authority; Noncontravention
14
SECTION 3.5 Financial Statements; Undisclosed Liabilities
15
SECTION 3.6 Company Contracts
16
SECTION 3.7 Absence of Certain Changes
18
SECTION 3.8 Permits; Compliance with Applicable Laws
20
SECTION 3.9 Absence of Litigation
21
SECTION 3.10 Tax Matters
21
SECTION 3.11 Employee Benefit Plans
23
SECTION 3.12 Labor Matters
26
SECTION 3.13 Environmental Matters
27
SECTION 3.14 Intellectual Property
28
SECTION 3.15 Insurance Matters
30
SECTION 3.16 Transactions with Affiliates
30
SECTION 3.17 Voting Requirements
31
SECTION 3.18 Brokers
31
SECTION 3.19 Real Property
31
SECTION 3.20 Tangible Personal Property
32
SECTION 3.21 Investment Company
32
SECTION 3.22 Board Approval
32
SECTION 3.23 Books and Records
32
SECTION 3.24 Accuracy of Information
32
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT
33
SECTION 4.1 Organization, Standing and Corporate Power
33
SECTION 4.2 Subsidiaries
33
SECTION 4.3 Capital Structure
34
SECTION 4.4 Authority; Noncontravention
34
SECTION 4.5 Parent Documents
35
SECTION 4.6 Parent Contracts
36
SECTION 4.7 Absence of Certain Changes
38
SECTION 4.8 Permits; Compliance with Applicable Laws
41
SECTION 4.9 Absence of Litigation
41
SECTION 4.10 Tax Matters
42
SECTION 4.11 Employee Benefit Plans
43
SECTION 4.12 Labor Matters
43
SECTION 4.13 Environmental Matters
44
SECTION 4.14 Intellectual Property
45
SECTION 4.15 Insurance Matters
46
SECTION 4.16 Transactions with Affiliates
46
SECTION 4.17 Voting Requirements
47
SECTION 4.18 Brokers
47
SECTION 4.19 Real Property
47
SECTION 4.20 Tangible Personal Property
47
SECTION 4.21 Investment Company
47
SECTION 4.22 Board Approval
47
SECTION 4.23 Books and Records
48
SECTION 4.24 Accuracy of Information
48
ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS
48
SECTION 5.1 Conduct of Business by the Company
48
SECTION 5.2 Advice of Changes
49
SECTION 5.3 No Solicitation by the Company
50
SECTION 5.4 Conduct of Business by Parent
50
SECTION 5.5 No Solicitation by Parent
52
SECTION 5.6 Transition
53
ARTICLE VI ADDITIONAL AGREEMENTS
53
SECTION 6.1 Preparation of the Form S-4
53
SECTION 6.2 Shareholders’ Meeting
55
SECTION 6.3 Letters of Company’s Accountants
56
SECTION 6.4 Access to Information; Confidentiality
56
SECTION 6.5 Commercially Reasonable Efforts
56
SECTION 6.6 Indemnification, Exculpation and Insurance
57
SECTION 6.7 Fees and Expenses
57
SECTION 6.8 Public Announcements
58
SECTION 6.9 Corporate Governance of Parent
58
SECTION 6.10 Agreements with Holders of Company Securities
58
SECTION 6.11 Shareholder Litigation
59
SECTION 6.12 Voting Agreements and Lock-Up Agreements
60

 
 

--------------------------------------------------------------------------------


 
SECTION 6.13 Employee Benefits
60
SECTION 6.14 Convertible Credit Line Facility; Secured Credit Line Facility
61
SECTION 6.15 Directors and Officers Insurance
61
SECTION 6.16 Stock Exchange Listing
61
SECTION 6.17 Liens on Intellectual Property
61
SECTION 6.18 Opinion Letter Forms
61
SECTION 6.19 Waiver of Default
62
SECTION 6.20 Consents or Waivers Required Pursuant to Purchase Agreement and
from holders of Convertible Promissory Notes
62
SECTION 6.21 Payments Pursuant to Section 6.7 of this Agreement
62
ARTICLE VII CONDITIONS PRECEDENT
63
SECTION 7.1 Conditions to Each Party’s Obligation to Effect the Merger
63
SECTION 7.2 Conditions to Obligations of Parent and Merger Sub
64
SECTION 7.3 Conditions to Obligations of the Company
65
SECTION 7.4 Frustration of Closing Conditions
66
ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER
66
SECTION 8.1Termination
 
SECTION 8.2 Effect of Termination
67
SECTION 8.3 Amendment
68
SECTION 8.4 Extension; Waiver
68
ARTICLE IX GENERAL PROVISIONS
68
SECTION 9.1 Nonsurvival of Representations, Warranties and Agreements
68
SECTION 9.2 Notices
68
SECTION 9.3 Definitions
69
SECTION 9.4 Interpretation
70
SECTION 9.5 Counterparts
70
SECTION 9.6 Entire Agreement; No Third-Party Beneficiaries
70
SECTION 9.7 Governing Law
71
SECTION 9.8 Assignment
71
SECTION 9.9 Consent to Jurisdiction
71
SECTION 9.10 Headings
71
SECTION 9.11 Severability
71
SECTION 9.12 Enforcement
71


 
 

--------------------------------------------------------------------------------


 
 
EXHIBITS

 
Exhibit A - Lock-Up Period Legend



--------------------------------------------------------------------------------


 
INDEX OF DEFINED TERMS

 


DEFINED TERMS
SECTION DEFINED
5% Holder
Section 6.12
Action
Section 3.9(a)
Adjustment Event
Section 2.4
affiliate
Section 9.3(a)
Agreement
Preamble
Aggregate Merger Consideration
Section 2.1(n)(i)
Articles of Merger
Section 1.3
CGCL
Recitals
Closing Date
Section 1.2
Code
Section 2.6(a)
Company
Preamble
Company Acquisition Proposal
Section 5.3(a)
Company Articles of Incorporation
Section 3.3(d)
Company Convertible Promissory Note
Section 2.8
Company Common Stock
Recitals
Company Contract
Section 3.6(b)
Company Disclosure Schedule
Article III
Company Financial Statements
Section 3.5
Company Junior Allocation
Section 2,9
Company Junior Stock
Recitals
Company Preferred Allocation
Section 2.9
Company Preferred Stock
Section 9.3(f)
Company Series A Preferred Stock
Section 2.1(c)
Company Series B Preferred Stock
Section 2.1(d)
Company Series C Preferred Stock
Section 2.1(e)
Company Series D Preferred Stock
Section 2.1(f)
Company Series E Preferred Stock
Section 2.1(j)
Company Series F Preferred Stock
Section 2.1(g)
Company Series G Preferred Stock
Section 2.1(h)
Company Series H Preferred Stock
Section 2.1(i)
Company Shareholder Meeting
Section 6.2
Company Significant Contracts
Section 3.6(b)
Company Stock Certificates
Section 2.3(b)
Company Stock Option
Section 2.6(a)
Company Stock Plans
Section 3.3(a)
Company Warrant
Section 2.7
Contract
Section 3.6(b)
Continuing Employees
Section 6.3(a)
Convertible Credit Line Facility
Section 2.1(n)(v)
Convertible Promissory Note Merger Consideration
Section 2.8
Dissenting Shares
Section 2.5






 


--------------------------------------------------------------------------------


 


Effective Time
Section 1.3
Employee Plans
Section 3.11(a)
Environmental Laws
Section 3.13(d)(i)
Environmental Permits
Section 3.13(d)(ii)
ERISA
Section 3.11(a)
ERISA Affiliate
Section 3.11(a)
Escrow
Section 2.9
Escrow Agent
Section 2.9
Exchange Act
Section 4.4(c)
Exchange Agent
Section 2.3(a)
Excluded Parent Shares
Section 2.1(n)(ii)
Fiduciary
Section 3.11(e)
Form S-4
Section 6.1(a)
GAAP
Section 3.5
Government Entities
Section 3.4(c)
Governmental Entity
Section 3.4(c)
Hazardous Substances
Section 3.13(d)(iii)
HSR Act
Section 3.4(c)
Indemnified Parties
Section 6.6(a)
Indebtedness
Section 3.6(b)(xii)
Intellectual Property
Section 3.4(a)
IRS
Section 3.11(g)
ISO
Section 2.6(a)
Junior Stock Merger Consideration
Section 2.1(j)
knowledge
Section 9.3(e)
Letter of Transmittal
Section 2.3(b)
Liens
Section 3.2
Lock-Up Period
Section 2.1(l)
material adverse change
Section 9.3(b)
material adverse effect
Section 9.3(b)
Merger
Recitals
Merger Consideration
Section 2.1(j)
Merger Sub
Preamble
MultiEmployer Plans
Section 3.11(d)
Other Company Documents
Section 3.8(c)
Other Parent Documents
Section 4.8(c)
Parent
Preamble
Parent Acquisition Proposal
Section 5.5(a)
Parent Authorized Preferred Stock
Section 4.3
Parent Common Stock
Section 4.3(a)
Parent Contracts
Section 4.6
Parent Disclosure Schedule
Article IV
Parent Employee Plans
Section 4.11(a)
Parent Employee Stock Options
Section 4.3(b)
Parent’s Articles of Incorporation
Section 4.3(a)
Parent SEC Documents
Section 4.5





--------------------------------------------------------------------------------




Parent Stock Plans
Section 4.3(a)
Permits
Section 3.8(a)
Permitted Liens
Section 3.9(b)
Permitted Parent Action
Section 5.4
person
Section 9.3(c)
Preferred Merger Consideration
Section 2.1(i)
Prospectus
Section 6.1(a)
Qualified Financing
Section 2.1(n)(iii)
Related Person
Section 3.16
Release
Section 3.13(d)(iv)
Requisite Regulatory Approvals
Section 7.1(b)
Residual Merger Consideration
Section 2.1(n)(iv)
Restraints
Section 7.2(c)
SEC
Section 2.6(c)
Secretary
Section 1.3
Secured Credit Line Facility
Section 2.1(n)(v)
Securities Act
Section 2.1(l)
Series A Merger Consideration
Section 2.1(c)
Series B Merger Consideration
Section 2.1(d)
Series C Merger Consideration
Section 2.1(e)
Series D Merger Consideration
Section 2.1(f)
Series F Merger Consideration
Section 2.1(g)
Series G Merger Consideration
Section 2.1(h)
Series H Merger Consideration
Section 2.1(i)
Software
Section 3.14(a)
SOXA
Section 4.5(a)
Stakeholder
Section 6.22
Stakeholder Representative
Section 2.9
subsidiary
Section 9.3(d)
Surviving Corporation
Section 1.1
Tangible Personal Property
Section 3.20
Tax
Section 3.10(i)(i)
Taxes
Section 3.10(i)(i)
Tax Return
Section 3.10(i)(ii)
URBCA
Recitals


 

--------------------------------------------------------------------------------


 
AGREEMENT AND PLAN OF MERGER (this "Agreement") made and entered into on this
24th day of March 2005, by and among INNCARDIO, INC., a Utah corporation
("Parent"), CENGENT ACQUISITION CORP., a California corporation and wholly owned
subsidiary of Parent ("Merger Sub"), and CENGENT THERAPEUTICS INC., a California
corporation (the "Company").
 
W I T N E S S E T H:
 
WHEREAS, each of Parent, Merger Sub and the Company desire Parent to consummate
a business combination with the Company in a transaction whereby, upon the terms
and subject to the conditions set forth in this Agreement, Merger Sub will merge
with and into the Company (the "Merger"), each outstanding share of common
stock, no par value, of the Company ("Company Common Stock") and each
outstanding share of the Company Series E Preferred Stock (together with the
Company Common Stock, the “Company Junior Stock”) (other than shares cancelled
and retired pursuant to Section 2.1(b) and Dissenting Shares), will be converted
into the right to receive the Junior Stock Merger Consideration and each
outstanding share of preferred stock of the Company, excluding the Company
Series E Preferred Stock, (other than shares cancelled and retired pursuant to
Section 2.1(b) and Dissenting Shares) will be converted into the right to
receive the Preferred Merger Consideration, and the Company will be the
surviving corporation in the Merger;
 
WHEREAS, the Board of Directors of the Company unanimously has determined and
resolved that the Merger and all of the transactions contemplated by this
Agreement are in the best interest of the holders of Company Junior Stock and
Company Preferred Stock, that the Merger is fair and advisable, and has approved
this Agreement in accordance with the California General Corporation Law, as
amended (the "CGCL"), and has further resolved unanimously to recommend to all
holders of Company Common Stock and Company Preferred Stock that they authorize,
approve and adopt this Agreement and the transactions contemplated hereby; and
 
WHEREAS, the Board of Directors of Parent unanimously has determined and
resolved that the Merger and all of the transactions contemplated by this
Agreement are in the best interest of Parent and the holders of Parent Common
Stock and has adopted this Agreement in accordance with the applicable Utah
Revised Business Corporation Act, as amended (the "URBCA"), and Parent, as sole
shareholder of Merger Sub, has adopted this Agreement in accordance with the
CGCL.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 


 
ARTICLE I

 
THE MERGER
 
SECTION 1.1 The Merger
 
. Upon the terms and subject to the conditions set forth in this Agreement and
in accordance with the CGCL, at the Effective Time Merger Sub shall be merged
with and into the Company and the Company shall be the surviving corporation in
the Merger (the "Surviving Corporation") and, as such, the Company shall
continue its corporate existence as a direct, wholly owned subsidiary of Parent
under the laws of the State of California, and the separate corporate existence
of Merger Sub thereupon shall cease.



--------------------------------------------------------------------------------


SECTION 1.2 Closing
 
. Subject to the satisfaction or, to the extent permitted by applicable law,
waiver of the conditions to consummation of the Merger contained in Article VII
hereof, the closing of the Merger (the "Closing") shall take place at 10:00
a.m., New York City local time, on a date to be specified by the parties (the
"Closing Date"), which date shall not be later than the third business day next
following the satisfaction or, to the extent permitted by applicable law, waiver
of the conditions set forth in Article VII (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the fulfillment
or, to the extent permitted by applicable law, waiver of those conditions),
unless another time or date is agreed to by the parties hereto. The Closing will
be held at the offices of Parent at 712 Fifth Avenue, 19th Floor, New York, New
York 10019 or at such other location as is agreed to by the parties hereto.


SECTION 1.3 Effective Time
 
. Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing the parties shall cause the Merger to be consummated by filing with
the Secretary of State of the State of California (the "Secretary") articles of
merger (the "Articles of Merger") duly executed and so filed in accordance with
the CGCL and shall make all other filings and recordings required under the CGCL
to effectuate the Merger and the transactions contemplated by this Agreement.
The Merger shall become effective at such time as the Articles of Merger is duly
filed with the Secretary, or at such subsequent date or time as Parent and the
Company mutually shall agree and specify in the Articles of Merger (the time the
Merger becomes so effective being hereinafter referred to as the "Effective
Time").


SECTION 1.4 Effects of the Merger
 
. The Merger shall have the effects set forth in the CGCL, including without
limitation Section 1107 thereof.


SECTION 1.5 Certificate of Incorporation and By-laws of the Surviving
Corporation
 
. The certificate of incorporation of the Surviving Corporation shall be amended
and restated to mirror the certificate of incorporation of the Merger Sub and as
so amended shall be the certificate of incorporation of the Surviving
Corporation until thereafter amended or restated as provided therein or by
applicable law. The by-laws of Merger Sub in effect immediately prior to the
Effective Time shall be the by-laws of the Surviving Corporation until
thereafter amended or restated as provided therein or by applicable law.


SECTION 1.6 Directors and Officers
 
. The directors of Merger Sub at the Effective Time shall, from and after the
Effective Time, be and become the directors of the Surviving Corporation until
their successors shall have been duly elected and qualified or until their
earlier death, resignation or removal in accordance with the certificate of
incorporation and by-laws of the Surviving Corporation and the CGCL. The
officers of Merger Sub at the Effective Time shall, from and after the Effective
Time, be and become the officers of the Surviving Corporation until their
successors shall have been duly appointed and qualified or until their earlier
death, resignation or removal in accordance with the certificate of
incorporation and the by-laws of the Surviving Corporation.



--------------------------------------------------------------------------------




ARTICLE II

 
EFFECT OF THE MERGER ON THE CAPITAL STOCK
OF THE CONSTITUENT CORPORATIONS;
EXCHANGE OF CERTIFICATES
 
SECTION 2.1 Effect on Capital Stock
 
. At the Effective Time, by virtue of the Merger and automatically without any
action on the part of any holder of capital stock of Parent, Merger Sub or the
Company, respectively:


(a) Capital Stock of Merger Sub. Each then outstanding share of common stock, no
par value, of Merger Sub shall be converted into and become one duly authorized,
validly issued, fully paid and nonassessable share of common stock, no par
value, of the Surviving Corporation.


(b) Cancellation of Treasury Stock and Parent Owned Stock. Each share of Company
Common Stock and Company Preferred Stock then issued and held in the Company's
treasury and each share of Company Common Stock and Company Preferred Stock then
owned by Parent, Merger Sub or any other wholly owned subsidiary of Parent,
shall be canceled and retired and shall cease to exist, and no consideration
shall be delivered in exchange therefor.


(c) Series A Preferred Stock. Subject to Section 2.9 below, each share of the
Series A Preferred Stock, no par value, of the Company (“Company Series A
Preferred Stock”) issued and outstanding immediately prior to the Effective Time
(other than shares cancelled and retired pursuant to Section 2.1(b) and
Dissenting Shares), shall be converted into and become the right to receive
collectively on a pro rata basis with all outstanding shares of Company Series A
Preferred Stock, subject to Section 2.2, 2.40% of the Residual Merger
Consideration (the “Series A Merger Consideration”).


(d) Series B Preferred Stock. Subject to Section 2.9 below, each share of the
Series B Preferred Stock, no par value, of the Company (“Company Series B
Preferred Stock”) issued and outstanding immediately prior to the Effective Time
(other than shares cancelled and retired pursuant to Section 2.1(b) and
Dissenting Shares), shall be converted into and become the right to receive
collectively on a pro rata basis with all outstanding shares of Company Series B
Preferred Stock, subject to Section 2.2, 5.30% of the Residual Merger
Consideration (the “Series B Merger Consideration”).


(e) Series C Preferred Stock. Subject to Section 2.9 below, each share of the
Series C Preferred Stock, no par value, of the Company (“Company Series C
Preferred Stock”) issued and outstanding immediately prior to the Effective Time
(other than shares cancelled and retired pursuant to Section 2.1(b) and
Dissenting Shares), shall be converted into and become the right to receive
collectively on a pro rata basis with all outstanding shares of Company Series C
Preferred Stock, subject to Section 2.2, 5.49% of the Residual Merger
Consideration (the “Series C Merger Consideration”).



--------------------------------------------------------------------------------


(f) Series D Preferred Stock. Subject to Section 2.9 below, each share of the
Series D Preferred Stock, no par value, of the Company (“Company Series D
Preferred Stock”) issued and outstanding immediately prior to the Effective Time
(other than shares cancelled and retired pursuant to Section 2.1(b) and
Dissenting Shares), shall be converted into and become the right to receive
collectively on a pro rata basis with all outstanding shares of Company Series D
Preferred Stock, subject to Section 2.2, 32.79% of the Residual Merger
Consideration (the “Series D Merger Consideration”).


(g) Series F Preferred Stock. Subject to Section 2.9 below, each share of the
Series F Preferred Stock, no par value, of the Company (“Company Series F
Preferred Stock”) issued and outstanding immediately prior to the Effective Time
(other than shares cancelled and retired pursuant to Section 2.1(b) and
Dissenting Shares), shall be converted into and become the right to receive
collectively on a pro rata basis with all outstanding shares of Company Series F
Preferred Stock, subject to Sections 2.2 and (with respect to Company Warrants)
2.7, 3.94% of the Residual Merger Consideration (the “Series F Merger
Consideration”).


(h) Series G Preferred Stock. Subject to Section 2.9 below, each share of the
Series G Preferred Stock, no par value, of the Company (“Company Series G
Preferred Stock”) issued and outstanding immediately prior to the Effective Time
(other than shares cancelled and retired pursuant to Section 2.1(b) and
Dissenting Shares), shall be converted into and become the right to receive
collectively on a pro rata basis with all outstanding shares of Company Series G
Preferred Stock, subject to Sections 2.2 and (with respect to Company Warrants)
2.7, 15.08% of the Residual Merger Consideration (the “Series G Merger
Consideration”).


(i) Series H Preferred Stock. Subject to Section 2.9 below, each share of the
Series H Preferred Stock, no par value, of the Company (“Company Series H
Preferred Stock”) issued and outstanding immediately prior to the Effective Time
(other than shares cancelled and retired pursuant to Section 2.1(b) and
Dissenting Shares), shall be converted into and become the right to receive
collectively on a pro rata basis with all outstanding shares of Company Series H
Preferred Stock, subject to Section 2.2, 25.00% of the Residual Merger
Consideration (the “Series H Merger Consideration”). The Series H Merger
Consideration, together with the Series A Merger Consideration, the Series B
Merger Consideration, the Series C Merger Consideration, the Series D Merger
Consideration, the Series F Merger Consideration, the Series G Merger
Consideration and the Series H Merger Consideration, is sometimes hereinafter
collectively referred to as the “Preferred Merger Consideration”.


(j) Company Junior Stock. Subject to Section 2.9 below, each then outstanding
share of Company Common Stock and each share of the Series E Preferred Stock, no
par value, of the Company (“Company Series E Preferred Stock”) issued and
outstanding immediately prior to the Effective Time (other than shares cancelled
and retired pursuant to Section 2.1(b) and Dissenting Shares), shall be
converted into and become the right to receive collectively on a pro rata basis
with all outstanding shares of Company Junior Stock, subject to Section 2.2,
10.00% of the Residual Merger Consideration subject to amounts reserved for
issuance pursuant to Sections 2.6 and 2.7 (the “Junior Stock Merger
Consideration”, together with the Preferred Merger Consideration and the
Convertible Promissory Note Merger Consideration, the “Merger Consideration”).
The Junior Stock Merger Consideration includes the amount of Parent Common Stock
reserved for issuance pursuant to Sections 2.6 and 2.7 with respect to the
Company Stock Options and the Company Warrants. Except as expressly stated in
writing elsewhere in this Agreement, the Merger Consideration consists
exclusively of shares of Parent Common Stock.



--------------------------------------------------------------------------------


(k) If after the date hereof but prior to the Effective Time, any holder of
Company Preferred Stock converts such preferred stock into Company Common Stock,
in accordance with the terms of such Company Preferred Stock, then the Preferred
Merger Consideration allocated to such Company Preferred Stock shall be
reallocated to the Junior Stock Merger Consideration in equitable fashion.


(l) Shares of Parent Common Stock issued as Merger Consideration shall be
registered under the Securities Act of 1933, as amended (the “Securities Act”)
and shall be listed on the OTC Bulletin Board, pursuant to Section 6.1 hereof,
provided that such shares shall be subject to a lock-up period after the
Effective Time (the “Lock-Up Period”) as hereinafter set forth in this
Paragraph, and each certificate representing such shares shall bear the
appropriate restrictive legend as set forth on Exhibit A attached hereto;
provided, however, that, subject to the following proviso, any securityholder to
whom 1,000 shares or less of Parent Common Stock is issued as Merger
Consideration pursuant to the Closing of this Agreement (but not securityholders
for whom shares of Parent Common Stock are reserved for issuance pursuant to
this Agreement after the Closing upon exercise of Company Stock Options or
Company Warrants or upon conversion of Company Convertible Promissory Notes)
shall not be subject to the lock-up described in this Section 2.1(l) and the
certificates representing such shares shall not include the restrictive legend;
provided, further, that the foregoing exclusion from the lock-up shall not apply
if the aggregate number of shares so excluded exceeds 100,000 shares without the
express prior written consent of the Parent. If Parent has consummated a
Qualified Financing on or prior to the Closing Date, the Lock-Up Period, during
which the transfer of shares of the Merger Consideration shall be prohibited,
shall be for a period of the GREATER of Six (6) months after the consummation of
the Qualified Financing or Six (6) months after the Closing Date. If Parent has
not consummated a Qualified Financing on or prior to the Closing Date, the
Lock-Up Period, during which the transfer of shares of the Merger Consideration
shall be prohibited, shall be for a period of the LESSER of (i) the time period
of the Lock-Up Period required by a placement agent or underwriter in connection
with the Qualified Financing or Twelve (12) months after the Closing Date.
Notwithstanding the foregoing, if Parent’s officers or directors, Bioaccelerate
Holdings, Inc., or any 5% holder who executes and delivers a lock-up agreement
pursuant to Section 6.12 of this Agreement are released by the Parent and by the
placement agent or underwriter in connection with the Qualified Financing from
the corresponding lock-up during the aforesaid Lock-Up Period, the lock-up shall
terminate at the same time as to the Company security holders who were subjected
to the Lock-Up Period. Furthermore, notwithstanding the foregoing, the parties
have also agreed that the payments to be made in shares of Parent Common Stock
set forth on Section 2.1(n)(i)(d) of the Company Disclosure Schedule pursuant to
the letter agreement referred to in Section 6.21 shall be subject to the lock-up
for the Lock-Up Period unless otherwise released pursuant to the letter
agreement.


(m) At the Effective Time, the Company Preferred Stock and the Company Common
Stock shall cease to be outstanding and be cancelled and retired.


(n) As used in this Agreement:



--------------------------------------------------------------------------------


(i) "Aggregate Merger Consideration" means the amount equal to the following:
(a) the sum of the number of Parent Common Stock outstanding at the Effective
Time, on a fully diluted basis, less any “Excluded Parent Shares” as hereinafter
defined, DIVIDED BY


(b) fifty-five percent (55%), MULTIPLIED BY


(c) forty-five percent (45%), AND LESS


(d) (1) the number of shares of Parent Common Stock which is the quotient
obtained by dividing (x) the sum of fees, costs and expenses (including, without
limitation, legal, accountant and other professional fees and expenses) incurred
and unpaid (or paid directly or indirectly through utilization of credit
furnished directly or indirectly by Bioaccelerate Holdings, Inc.) by the Company
(or paid by the Parent on or after the Effective Time) or paid or to be paid in
cash in connection with the negotiation, execution and consummation of the
Merger, this Agreement, and the transactions, agreements, instruments and
documents contemplated thereby and hereby, as well as any portion of any and all
broker fees or commissions paid or to be paid in cash at Closing as set forth in
Section 6.21, the fees and expenses for the tail insurance policy to be acquired
by the Company pursuant to this Agreement, and the fees and expenses set forth
on Schedule 3.5(b) or Schedule 6.7(a) of the Company Disclosure Schedule to be
paid at Closing as set forth in Section 6.21, by (y) 3.00; and (2) that number
of shares of Parent Common Stock set forth in Section 2.1(n)(i)(d) of the
Company Disclosure Schedule.


(ii) “Excluded Parent Shares” means (a) any shares of Parent Common Stock issued
in a Qualified Financing between the date hereof and the Effective Time or (b)
any shares of Parent Common Stock that may be issued or issuable upon exercise,
exchange or conversion of (x) any Parent securities sold to investors in a
Qualified Financing between the date hereof and the Effective Time or (y) any
securities issued or issuable to Bioaccelerate Holdings, Inc. in connection with
the Convertible Credit Line Facility or the Secured Credit Line Facility.


(iii) “Qualified Financing” means an equity financing by Parent of at least
$20,000,000, exclusive of any amount of the Secured Credit Line Facility
outstanding.


(iv)  “Residual Merger Consideration” means the amount equal to the Aggregate
Merger Consideration less the Convertible Promissory Note Merger Consideration
as set forth in Section 2.8.
 
(v)  “Convertible Credit Line Facility” and “Secured Credit Line Facility” have
the meanings set forth in Section 6.14 of this Agreement.
 



--------------------------------------------------------------------------------


SECTION 2.2 Fractional Shares
 
. No certificates representing fractional shares of Parent Common Stock shall be
issued upon the surrender for exchange of Company Stock Certificates. In the
event that a holder of a Company Stock Certificate would be entitled to receive
in the Merger a fractional share interest in exchange for such Company Stock
Certificate, then (i) any such fractional share greater than or equal to
one-half of a share (0.5) shall be rounded up to the next whole share number and
(ii) any such fractional share less than one-half of a share (0.5) shall be
rounded down to the preceding whole share number.


SECTION 2.3 Exchange of Certificates.

(a) As soon as reasonably practicable following (1) the Effective Time in the
event the Qualified Financing occurs prior to the Effective Time or (2) the
release of the Aggregate Merger Consideration from Escrow pursuant to Section
2.9 (and in any event, on or after the Effective Time within Three (3) Business
Days of receiving from the Company or the Escrow Agent, as the case may be, a
written statement (the “Merger Consideration Statement”) setting forth the
calculation of the Merger Consideration issuable or to be reserved for issuance
to each of the Company’s security holders of record, with reasonable supporting
detail), Parent shall deposit with Parent’s transfer agent, Liberty Stock
Transfer, or a nationally reputable bank or trust company in the United States
as may be designated by Parent (the "Exchange Agent"), for the benefit of the
holders of shares of Company Common Stock and Company Preferred Stock and for
exchange in accordance with this Section 2.3, the Aggregate Merger Consideration
issuable pursuant to Section 2.1 less the merger consideration allocated and
reserved with respect to the (i) Company Stock Options, (ii) Company Warrants,
and (iii) Company Convertible Promissory Notes; provided, that the Escrow Agent
shall have released any certificate(s) delivered to Escrow Agent by Company
pursuant to Section 2.9, as appropriate.


(b) As soon as reasonably practicable after the Effective Time or the release of
the Aggregate Merger Consideration from Escrow as set forth in Section 2.9, as
applicable, and in no event later than Seven (7) business days after receipt by
the Parent from the Company after the Effective Time or from the Escrow Agent
upon the release of Escrow as set forth in Section 2.9 below of the Merger
Consideration Statement and the addresses of record for the Company’s security
holders, Parent shall cause the Exchange Agent to mail to each holder of record
of a certificate (or certificates) which immediately prior to the Effective Time
represented outstanding shares of Company Common Stock or Company Preferred
Stock, as the case may be (the "Company Stock Certificates") and to each holder
of a Company Convertible Promissory Note, (i) a letter of transmittal (which
shall specify that delivery shall be effected, and risk of loss and title to the
Company Stock Certificate(s) or to the Company Convertible Promissory Note shall
pass, only upon delivery of the Company Stock Certificate(s) or Company
Convertible Promissory Note (or affidavits of loss in lieu of such certificates
or promissory notes) (the "Letter of Transmittal”) to the Exchange Agent and
shall be in such form and have such other provisions as Parent or the Exchange
Agent reasonably may specify, together with a substitute Form W-9) and (ii)
instructions for use thereof in surrendering Company Stock Certificate(s) or
Company Convertible Promissory Notes in exchange for the Merger Consideration.
Upon surrender to the Exchange Agent of a Company Stock Certificate or a Company
Convertible Promissory Note in proper form for cancellation, together with a
duly executed letter of transmittal, the holder of such Company Stock
Certificate or Company Convertible Promissory Note shall be entitled to receive
in exchange therefor a certificate (or certificates) representing such whole
number of shares of Parent Common Stock such Company shareholder or note holder
is entitled to receive pursuant to Section 2.1, Section 2.2 or Section 2,8 in
such denominations and registered in such names as such holder may request, and
Exchange Agent shall mail such certificate (or certificates) to such holder in
accordance with the Letter of Transmittal. The shares represented by the Company
Stock Certificate or Company Convertible Promissory Note so surrendered shall
forthwith be cancelled. Without limiting the generality of the foregoing (and
notwithstanding any other provisions of this Agreement), no interest shall be
paid or accrued in respect of any of the Merger Consideration. The Letter of
Transmittal shall provide (i) procedures for holders whose Company Stock
Certificates or Company Convertible Promissory Notes are lost, stolen or
destroyed to receive the Merger Consideration and (ii) procedures for the
transfer of ownership of shares of the Company Common Stock or Company
Convertible Promissory Notes that are not registered on the stock or promissory
note transfer books and records of the Company. Until surrendered in accordance
with this Section 2.3 and as specified in the Letter of Transmittal, each
Company Stock Certificate and each Company Convertible Promissory Note shall be
deemed at all times from and after the Effective Time to represent only the
right to receive upon such surrender the Merger Consideration as provided in
this Article II.



--------------------------------------------------------------------------------


(c) Notwithstanding any other provisions of this Agreement, no dividends or
other distributions declared or made after the Effective Time in respect of
shares of Parent Common Stock having a record date after the Effective Time
shall be paid to the holder of any unsurrendered Company Stock Certificate or
unsurrendered Company Convertible Promissory Note until the holder shall
surrender such Company Stock Certificate or such Company Convertible Promissory
Note as provided in this Section 2.3. Subject to applicable law, following
surrender of any such Company Stock Certificate or such Company Convertible
Promissory Note, there shall be paid to the holder of the certificates
representing shares of Parent Common Stock issued in exchange therefor, in each
case without any interest thereon, (i) at the time of such surrender, the amount
of dividends or other distributions, if any, having a record date after the
Effective Time theretofore payable with respect to such shares of Parent Common
Stock and not paid, less the amount of all required withholding Taxes in respect
thereof, and (ii) at the appropriate payment date subsequent to surrender, the
amount of dividends or other distributions having a record date after the
Effective Time but prior to the date of such surrender and having a payment date
subsequent to the date of such surrender and payable with respect to such shares
of Parent Common Stock, less the amount of all required withholding Taxes in
respect thereof.


(d) All shares of Parent Common Stock issued upon surrender of Company Stock
Certificates or Company Convertible Promissory Notes in accordance with this
Article II and as specified in the Letter of Transmittal shall be deemed to have
been issued and paid in full satisfaction of all rights pertaining to such
shares of Company Common Stock or Company Preferred Stock or such Company
Convertible Promissory Notes represented thereby and, as of the Effective Time,
the stock and promissory note transfer books and records of the Company shall be
closed and there shall be no further registration of transfers on the stock or
promissory note transfer books and records of the Company of shares of Company
Common Stock and Company Preferred Stock or Company Convertible Promissory Notes
outstanding immediately prior to the Effective Time. If, after the Effective
Time, Company Stock Certificates or Company Convertible Promissory Notes are
properly presented to the Surviving Corporation for any reason (but otherwise in
accordance with this Article II and as specified in the Letter of Transmittal),
they shall be cancelled and exchanged as provided in this Section 2.3.


(e) At any time following (1) the twelve-month anniversary of the Effective Time
in the event the Qualified Financing has occurred prior to the Effective Time or
(2) the twelve-month anniversary of the release of the Aggregate Merger
Consideration from Escrow as set forth in Section 2,9, Parent shall be entitled
to require the Exchange Agent to deliver to it any remaining portion of the
Merger Consideration not theretofore distributed to former holders of shares of
Company Common Stock, Company Preferred Stock and former holders of Company
Convertible Promissory Notes (including any interest, if any, received with
respect thereto and other income resulting from investments thereof by the
Exchange Agent, as directed by Parent), and such former holders shall be
entitled to look only to the Parent (subject to abandoned property, escheat and
other similar laws) with respect to the Merger Consideration and dividends or
other distributions with respect to Parent Common Stock, if any, payable upon
due surrender of their Company Stock Certificates or their Company Convertible
Promissory Notes, in all cases without any interest thereon and less all
required withholding Taxes. Notwithstanding the foregoing, neither the Parent
nor the Exchange Agent shall be liable to any holder of a Company Stock
Certificate or Company Convertible Promissory Note for Merger Consideration (or
dividends or distributions in respect thereof) delivered to a public official
pursuant to any applicable abandoned property, escheat or similar law.



--------------------------------------------------------------------------------


SECTION 2.4 Certain Adjustments
 
. If after the date hereof and prior to the Effective Time and to the extent
permitted by this Agreement, the outstanding shares of Parent Common Stock,
Company Common Stock or Company Preferred Stock shall be changed into a
different number, class or series of shares by reason of any reclassification,
recapitalization or combination, forward stock split, reverse stock split, stock
dividend or rights issued in respect of such stock, or any similar event shall
occur (any such action, an "Adjustment Event"), the Merger Consideration shall
be adjusted correspondingly to provide to the holders of Company Common Stock
and the Company Preferred Stock the right to receive the same economic effect as
contemplated by this Agreement immediately prior to such Adjustment Event and
Parent’s payment obligations likewise shall be correspondingly adjusted such
that it shall be required to pay and deliver not more than the aggregate Merger
Consideration contemplated by this Agreement. The parties acknowledge and agree
that Parent may increase its authorized, but unissued securities pursuant to
Section 5.4(a), and that change shall not result in any adjustment pursuant to
this Section.


SECTION 2.5 Shares of Dissenting Shareholders
 
. Notwithstanding anything in this Agreement to the contrary, any shares of
Company Common Stock and Company Preferred Stock that are outstanding as of the
Effective Time and that are held by a shareholder who has properly exercised his
appraisal rights under Chapter 13 of the CGCL (the "Dissenting Shares) shall not
be converted into the right to receive the Merger Consideration; provided,
however, if any such holder shall have failed to perfect or shall have
effectively withdrawn or lost such shareholder’s right to dissent from the
Merger under the CGCL and to receive such consideration as may be determined to
be due with respect to such Dissenting Shares pursuant to and subject to the
requirements of the CGCL, each share of such holder’s Company Common Stock or
Preferred Stock, as the case may be, thereupon shall be deemed to have been
converted into and to have become, as of the Effective Time, the right to
receive, without any interest thereon, the Junior Stock Merger Consideration or
Preferred Merger Consideration respectively, in accordance with Section 2.1. The
Company shall give Parent prompt written notice of (i) all demands for appraisal
or payment for shares of Company Common Stock or Company Preferred Stock
received by the Company prior to the Effective Time in accordance with the CGCL
and (ii) any settlement or offer to settle any such demands.



--------------------------------------------------------------------------------


SECTION 2.6 Stock Options


(a) At or prior to the Effective Time each outstanding option to purchase shares
of Company Common Stock (a “Company Stock Option”) granted under the Company
Stock Plans and granted outside the Company Stock Plans shall be amended to
constitute an option to acquire such Junior Stock Merger Consideration as the
holder of such Company Stock Option would have been entitled to receive in the
Merger had such holder exercised such Company Stock Option in full immediately
prior to the Effective Time; provided, however, that with respect to any Company
Stock Option which is an incentive stock option (an “ISO”) within the meaning of
Section 422A of the Internal Revenue Code of 1986, as amended (the “Code”), the
determination of the exercise price, number of shares purchasable and terms and
conditions of vesting shall in all respects comply with Section 424(a) of the
Code.


(b) As promptly as practicable (1) after the Effective Time in the event the
Qualified Financing has occurred prior to the Effective Time or (2) after the
release of the Aggregate Merger Consideration from Escrow pursuant to Section
2,9, Parent shall deliver to each holder of a Company Stock Option a notice that
accurately reflects the changes to such options as contemplated by subsection
(a) of this Section 2.6.


(c) The Merger Consideration allocated to the Company Stock Options shall be
reserved out of the Junior Stock Merger Consideration by Parent for issuance
upon the exercise of all Company Stock Options after the Effective Time.
Notwithstanding the foregoing, if any Company Stock Option expires or is
forfeited or cancelled, pursuant to its terms, after the Effective Date, the
Parent Common Stock underlying such stock option shall no longer be reserved and
shall be released as treasury stock to Parent. With respect to the Parent Common
Stock underlying the Company Stock Options, Parent shall, no later than Ten (10)
days after the Effective Time (notwithstanding that such shares shall be subject
to the Lock-Up Period) (i) file with the Securities and Exchange Commission (the
“SEC”) a Registration Statement on Form S-8 and use its best efforts to have
such registration statement become and remain continuously effective under the
Securities Act and, if the Company is then listed on a national stock exchange,
file with such exchange a listing application and use its best efforts to have
such shares admitted to trading thereon upon exercises of Company Stock Options;
provided, that listing shall not be required prior to the expiration of the
applicable Lock-Up Period. 


SECTION 2.7 Warrants
 
. 


(a) At the Effective Time, to the extent not exercised prior to the Effective
Time, each outstanding warrant to purchase shares of Company Common Stock or
Company Preferred Stock (a “Company Warrant”) set forth on Schedule 2.7 of the
Company Disclosure Schedule hereof shall be amended as permitted under such
Company Warrant to constitute a warrant to acquire such Junior Stock Merger
Consideration or Preferred Stock Merger Consideration, as applicable, as the
holder of such Company Warrants would have been entitled to receive in the
Merger had such holder exercised such Company Warrant in full immediately prior
to the Effective Time. Every other Company Warrant shall be cancelled upon the
Effective Time.


(b) As promptly as practicable after (1) the Effective Time in the event the
Qualified Financing has occurred prior to the Effective Time or (2) the release
of the Aggregate Merger Consideration from Escrow pursuant to Section 2,9,
Parent shall deliver to each holder of a Company Warrant a notice that
accurately reflects the Junior Stock Merger Consideration or Preferred Stock
Merger Consideration, as applicable, each such holder is entitled to receive
upon the exercise of such holder’s Company Warrant.


(c) The Merger Consideration allocated to the Company Warrants shall be reserved
for issuance out of the Junior Stock Merger Consideration or the Preferred Stock
Merger Consideration, as applicable, by Parent for issuance upon exercise in
full of all Company Warrants after the Effective Time and the Parent shall
register such Parent Common Stock reserved for issuance upon the exercise of the
Company Warrants on the Form S-4, but such shares shall be subject to the
Lock-Up Period. Notwithstanding the foregoing, upon the expiration of the
Company Warrants, such Parent Common Stock reserved for issuance upon the
exercise of the Company Warrants shall no longer be reserved and shall be
released as treasury stock to Parent.



--------------------------------------------------------------------------------


SECTION 2.8. Convertible Promissory Notes
 
. Subject to Section 2.9 below, at the Effective Time, to the extent not
converted prior to the Effective Time, each outstanding senior secured
convertible promissory note of the Company (a “Company Convertible Promissory
Note”) set forth on Schedule 2.8 of the Company Disclosure Schedule hereof shall
be cancelled upon the right to receive, subject to Section 2.2, that number of
shares of Parent Common Stock equal to (a) the sum of (i) the outstanding
principal amount and any accrued but unpaid interest of such Company Convertible
Promissory Note and (ii) one hundred fifty percent (150%) of the outstanding
principal amount of such Company Convertible Promissory Note, divided by the
lesser of (1) $3.00 per share or (2) the price per share used in the Qualified
Financing, or in the event the Qualified Financing does not occur on or before
the date that is six (6) months after the Closing Date, the weighted average
closing price per share of Parent Common Stock over the twenty (20) trading day
period ending three (3) days prior to the date that is six (6) months after the
Closing Date; provided, that in no event shall such number of shares be greater
than the number of shares of Parent Common Stock in the Aggregate Merger
Consideration (such sum, collectively with all the Company Convertible
Promissory Notes, the “Convertible Promissory Note Merger Consideration”). 


SECTION 2.9. Escrow of Merger Consideration
 
In the event the Qualified Financing does not occur prior to the Effective Time,
Parent shall cause the Aggregate Merger Consideration to be delivered in escrow
(the “Escrow”) to an escrow agent designated by the Company (the “Escrow Agent”)
pursuant to an escrow agreement to be entered into by and among the Company,
Escrow Agent and a representative of the holders of Company Convertible
Promissory Notes, the Company Preferred Stock and the Company Junior Stock and
holders of Company Stock Options and Company Warrants thereto who shall be
designated by the Board of Directors of the Company (the “Stakeholder
Representative”). As soon as practicable after the earlier of the closing of the
Qualified Financing or the date that is six (6) months after the Closing Date,
the Escrow Agent shall determine the amount of the Aggregate Merger
Consideration due to the holders of the Company Convertible Promissory Notes in
accordance with Section 2.8 and shall determine the amount of Residual Merger
Consideration due to the holders of the Company Preferred Stock and Company
Warrants for Company Preferred Stock in accordance with Section 2.1(c) through
(i) and Section 2.7 (the “Company Preferred Allocation”) and the holders of
Company Junior Stock, Company Stock Options and Company Warrants for Company
Common Stock in accordance with Sections 2.1(j), 2.6 and 2.7 (the “Company
Junior Allocation”). Notwithstanding anything to the contrary in this Agreement,
in the event the Convertible Promissory Note Merger Consideration as calculated
pursuant to Section 2.8 of this Agreement should exceed Ninety Percent (90%) of
the Aggregate Merger Consideration, the Convertible Promissory Note Merger
Consideration shall be adjusted to such lower figure as shall equal Ninety
Percent (90%) of the amount of the Aggregate Merger Consideration, and the
holders of the Company Preferred Stock, the Company Junior Stock, the Company
Stock Options and Company Warrants shall be entitled to receive, in the
aggregate, not less than Ten Percent (10%) of the Aggregate Merger Consideration
which shall be allocated pursuant to the Company Preferred Allocation and the
Company Junior Allocation set forth in this Section 2.9. As soon as practicable
after the closing of the Qualified Financing or the date that is six (6) months
after the Closing Date, the Escrow Agent shall provide the Exchange Agent with
the information required by the Merger Consideration Statement with respect to
the release of the Escrow, the allocation of Aggregate Merger Consideration
pursuant to this Section 2.9 and any stock certificate for Parent Common Stock
representing the Aggregate Merger Consideration held by Escrow Agent.


SECTION 2.10 Tax-Free Reorganization
 
. The Merger is intended to be a reorganization within the meaning of Section
368 of the Code, and this Agreement is intended to be a “plan of reorganization”
within the meaning of the regulations promulgated under Section 368 of the Code.
 

--------------------------------------------------------------------------------


ARTICLE III
 


 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth on the Disclosure Schedule delivered by the Company to
Parent prior to the execution of this Agreement (the "Company Disclosure
Schedule") and making specific reference to the particular subsection(s) of this
Agreement to which exception is being taken, the Company hereby represents and
warrants to Parent and Merger Sub as follows:


SECTION 3.1 Organization, Standing and Corporate Power
 
.
 
(a) Each of the Company and its subsidiaries is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is organized and has the requisite corporate or
other power, as the case may be, and requisite authority to carry on its
business as presently being conducted. Each of the Company and its subsidiaries
is duly qualified or licensed to conduct business and is in good standing in
each jurisdiction listed in Section 3.1 of the Company Disclosure Schedule. Each
of the Company and its subsidiaries is duly qualified or licensed to conduct
business in each jurisdiction in which the nature of its business or the
ownership, leasing or operation of its properties makes such qualification or
licensing necessary, except for those jurisdictions where the failure to be so
qualified or licensed or to be in good standing individually or in the aggregate
would not reasonably be expected to have a material adverse effect on the
Company.
 
(b) The Company has delivered or made available to Parent prior to the execution
of this Agreement complete and correct copies of the articles of incorporation
and by-laws or other organizational documents of the Company and its
subsidiaries, as in effect at the date of this Agreement, and which shall be in
effect as of the Closing Date.
 
SECTION 3.2 Subsidiaries
 
. Section 3.2 of the Company Disclosure Schedule lists the names and
jurisdiction of incorporation or organization of all the subsidiaries of the
Company, whether consolidated or unconsolidated. The outstanding securities of
the subsidiaries of the Company are set forth in Section 3.2 of the Company
Disclosure Schedules and all outstanding shares of capital stock of, or other
equity interests in, each such subsidiary: (i) have been duly authorized,
validly issued and are fully paid and nonassessable; (ii) are owned directly or
indirectly by the Company, free and clear of all pledges, claims, liens,
charges, encumbrances, adverse claims, mortgages and security interests of any
kind or nature whatsoever (collectively, "Liens"); and (iii) are free of all
other restrictions (including restrictions on the right to vote, sell or
otherwise dispose of such capital stock or other ownership interests) that would
prevent the operation by the Surviving Corporation of such subsidiary’s business
as presently conducted. Except as set forth above or in Section 3.2 of the
Company Disclosure Schedule, the Company does not own, directly or indirectly,
any capital stock of or other equity or voting interests in any person.
 
SECTION 3.3 Capital Structure The authorized capital stock of the Company is as
set forth in Section 3.3 of the Company Disclosure Schedules. Such Company
Disclosure Schedule sets forth, as of the date hereof, the number of shares of
each class or type issued, the number held in treasury, the number reserved for
issuance and the reason the same are reserved for issuance, and whether any of
the foregoing are held by subsidiaries and, if so, how many. As used in this
Agreement, each incentive or other stock option plan, other agreement and
arrangements providing for equity-based compensation to any director, employee,
consultant or independent contractor of the Company or any of its subsidiaries
shall sometimes hereafter be referred to as "Company Stock Plans". The number of
Company Stock Options as of the date hereof, the number of shares subject to
each such Company Stock Option, the grant date, exercise price, term and vesting
schedule of each such Company Stock Option and the names of the holders thereof
is set forth on Section 3.3 of the Company Disclosure Schedules. As of the date
hereof, the number of shares of the Company Common Stock subject to Company
Stock Options issued under a Company Stock Plan and the number of such shares
subject to Company Stock Options issued outside any Company Stock Plan are set
forth in Section 3.3 of the Company Disclosure Schedules. As of the date hereof,
the number of Company Warrants issued and outstanding is as set forth in Section
2.7 of the Company Disclosure Schedules. As of the date hereof, the Company
Convertible Promissory Notes are as set forth in Section 2.8 of the Company
Disclosure Schedules, and the number and type of securities of the Company
reserved for issuance upon conversion of Company Convertible Promissory Notes is
set forth in Section 2.7 of the Company Disclosure Schedules. Except as set
forth in this Section and except for changes since the date of this Agreement
resulting from the exercise of Company Stock Options or Company Warrants or the
conversion of Company Preferred Stock or Company Convertible Promissory Notes
outstanding on such date, there are no outstanding (i) shares of capital stock
or other securities (voting or otherwise) of the Company, (ii) securities of the
Company convertible into or exchangeable for shares of capital stock or
securities (voting or otherwise) of the Company, or (iii) options, warrants or
other rights to acquire from the Company, directly or indirectly, or obligations
of the Company to issue, any capital stock or securities (voting or otherwise),
or any other securities convertible into or exchangeable for capital stock or
securities of the Company. All outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable and are not subject to preemptive rights created by statute, the
Company’s Amended and Restated Articles of Incorporation as amended by the
Certificates of Amendment (the “Company’s Articles of Incorporation”) or any
agreement to which the Company is a party or by which the Company may be bound.



--------------------------------------------------------------------------------


SECTION 3.4 Authority; Noncontravention  (a) The Company has the corporate power
and authority to execute, deliver and perform this Agreement and to consummate
the transactions contemplated hereby. Except for any required approval by the
Company’s shareholders in connection with the consummation of the Merger, all
corporate acts and proceedings required to be taken by or on the part of the
Company to authorize the Company to execute, deliver and perform this Agreement
and to consummate the transactions contemplated hereby have been duly and
validly taken. This Agreement constitutes a valid and binding agreement of the
Company.
 
(b) The execution and delivery of this Agreement does not and the consummation
of the transactions contemplated hereby will not conflict with or result in a
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any material obligation under (i) any provision of the Company’s Articles of
Incorporation, (ii) any loan or credit agreement, note, mortgage, indenture,
lease or other Company Significant Contract or (iii) instrument, permit,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to the Company or its properties or assets, except, with respect to
clauses (ii) and (iii) only, for those which individually or in the aggregate
would not reasonably be expected to have a material adverse effect on the
Company.


(c) The execution, delivery and performance by the Company of this Agreement and
the consummation of the Merger by the Company require no consent, approval,
order or authorization of, action by or in respect of, or registration or filing
with, any governmental body, court, agency, official or authority (each, a
“Governmental Entity,” collectively “Government Entities”) other than the filing
of a certificate of merger with the California Secretary of State and (ii)
compliance with any applicable requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”).
 
(d) The execution and delivery of this Agreement and the consummation of the
Merger will not result in the creation of any Lien upon any asset of the
Company.


(e) Except as set forth in Section 3.4(e) of the Company Disclosure Schedule, no
consent, approval, waiver or other action by any person (other than the
governmental authorities referred to in (b) above) under any indenture, lease,
instrument or other material contract, agreement or document to which the
Company is a party or by which the Company is bound is required or necessary
for, or made necessary by reason of, the execution, delivery and performance of
this Agreement by the Company or the consummation of the Merger, except for
those which individually or in the aggregate would not reasonably be expected to
have a material adverse effect on the Company.


SECTION 3.5 Financial Statements; Undisclosed Liabilities (a) The Company has
furnished to the Parent true, correct and complete copies of: (i) audited
balance sheets of the Company and its subsidiaries as of December 31, 2002 and
December 31 2003 and an unaudited balance sheet of the Company and its
subsidiaries as of December 31, 2004; and (ii) audited income statements of the
Company and its subsidiaries as of December 31, 2002 and December 31, 2003 and
an unaudited income statement of the Company and its subsidiaries for the year
ended December 31, 2004 (collectively, the “Company Financial Statements”). The
Company Financial Statements have been prepared by the Company and its
subsidiaries on the basis of the books and records maintained by the Company and
its subsidiaries in the ordinary course of business in a manner consistently
used and applied throughout the periods involved. The Financial Statements have
been prepared in accordance with generally accepted accounting principles
(“GAAP”) and fairly present in all material respects the financial condition of
the Company and its subsidiaries as at the respective dates thereof, except that
the Company and its subsidiaries’ unaudited balance sheet as of December 31,
2004 and income statements for the twelve-month period ended December 31, 2004
are subject to normal year end adjustments in the ordinary course of business,
but none of those adjustments are, or shall be, material.
 
(b) Except for liabilities (i) set forth in Section 3.5 of the Company
Disclosure Schedule or (ii) reflected in the Company’s audited financial
statements as at, and for the period ending, December 31, 2003, the Company has
no material liabilities or obligations, whether absolute, accrued, contingent or
otherwise. Since December 31, 2003, the Company has incurred no material
liabilities or obligations, whether absolute, accrued, contingent or otherwise
except as set forth in Section 3.5 of the Company Disclosure Schedule. Any such
material liabilities or obligations incurred for the period from January 1, 2004
through December 31, 2004 were incurred in the ordinary course of the Company’s
business consistent with past practices and are reflected in the Company
Financial Statements in accordance with GAAP on the basis of the books and
records maintained by the Company and its subsidiaries in the ordinary course of
business in a manner consistently used and applied throughout the periods
involved. Any such material liabilities or obligations incurred since December
31, 2004 were incurred (x) in the ordinary course of the Company’s business
consistent with past practices or (y) in connection with the negotiation and
consummation of this Agreement and the transactions contemplated hereby.
 

--------------------------------------------------------------------------------


SECTION 3.6 Company Contracts
 
. (a) Section 3.6 of the Company Disclosure Schedule lists all Company
Significant Contracts other than non-disclosure agreements and non-solicitation
agreements entered into in the ordinary course of business which are not
material to the Company. Each Company Significant Contract is valid and binding
on and enforceable against the Company (or, to the extent a subsidiary of the
Company is a party, such subsidiary) and, to the knowledge of the Company, each
other party thereto and is in full force and effect. Neither the Company nor any
of its subsidiaries is in breach or default under any Company Significant
Contract. Neither the Company nor any subsidiary of the Company knows of, or has
received notice of, any violation, default, right of acceleration of any
obligation or loss of a material benefit under (nor, to the knowledge of the
Company, does there exist any condition which with the passage of time or the
giving of notice or both would result in such a violation, default, right of
acceleration of any obligation or loss of a material benefit, under) any Company
Significant Contract by any other party thereto. Prior to the date hereof, the
Company has delivered to Parent true and complete copies of all Company
Significant Contracts.
 
(b) As used in this Agreement, “Contract” shall mean any contract, note, bond,
restrictive agreement of any kind, mortgage, indenture, evidence of
indebtedness, guarantee, make-well or make-whole agreement, license agreement,
lease, arrangement, commitment or other instrument or obligation to which a
person or any of its subsidiaries is a party or by which such person or any of
its subsidiaries is bound or to which any of such person’s or any of its
subsidiaries’ assets or properties are subject, in each such case whether
written or oral. As used in this Agreement, “Company Contract” shall mean any
Contract of the Company or any of its subsidiaries. As used in this Agreement,
“Company Significant Contract” shall mean any Contract which is material to the
Company including, without limitation, each of the following:
 
(i) any Contract that (A) involves the payment or potential payment, pursuant to
the terms of any such Contract, by or to the Company or any of its subsidiaries,
of more than $50,000 individually or more than $200,000 in the aggregate and
(B) cannot be terminated within thirty (30) calendar days after giving notice of
termination without resulting in any material cost or penalty to the Company or
any of its subsidiaries;
 
(ii) any Contract which contains provisions which in any non-de minimis manner
restrict, or may restrict, the conduct of business as presently conducted by the
Company or any of its subsidiaries;
 
(iii) any Contract restricting in any way the right of the Company or any
subsidiary to engage in business or to compete in any business;
 
(iv) any Contract providing for the indemnification or surety by the Company or
any subsidiary of the Company;
 
(v) any strategic alliance, revenue sharing joint venture or partnership
agreement of the Company or any subsidiary of the Company;
 

--------------------------------------------------------------------------------


(vi) any Contract which grants any right of first or last refusal or right of
first or last offer or similar right or that limits or purports to limit the
ability of the Company or any of its subsidiaries to own, operate, sell,
transfer, pledge or otherwise dispose of any material amount of assets or
business;
 
(vii) any Contract providing for any material future payments that are
conditioned, in whole or in part, on a change of control of the Company or any
of its subsidiaries;
 
(viii) any employment agreement or any agreement or arrangement with any
officer, director or key employee of the Company or any subsidiary of the
Company;
 
(ix) any Contract of the Company or any of its subsidiaries providing for or
pertaining to employment or consultation services for a specified or unspecified
term except for (A) Contracts involving payment of less than $50,000
individually or less than $200,000 in the aggregate, and (B) Contracts which can
be terminated within thirty (30) calendar days after giving notice of
termination without resulting in any material cost or penalty to the Company or
any of its subsidiaries, including, without limitation, any material severance
pay or post-employment liabilities or obligations of the Company or any of its
subsidiaries;
 
(x) any Contract pertaining to the use of or granting of any right to use or
practice any rights under any Intellectual Property of the Company, whether the
Company is the licensee or licensor thereunder, except for Contracts under which
the Company or any of its subsidiaries is a licensee or “off-the-shelf” software
provided that, to the Company’s knowledge, there is no default under any such
Contract;
 
(xi) any Contract pursuant to which the Company or any of its subsidiaries
leases or uses any real property;
 
(xii) any Contract relating to Indebtedness of the Company or any of its
subsidiaries in excess of $50,000 or to preferred stock issued by the Company or
any of its subsidiaries (other than Indebtedness owing to or preferred stock
owned by the Company or any of its wholly-owned subsidiaries). As used in this
Agreement the term “Indebtedness” means, with respect to a person, all
obligations of such person (i) for borrowed money, (ii) evidenced by notes,
bonds, debentures or similar instruments, (iii) for the deferred purchase price
of goods or services (other than trade payables or accruals incurred in the
ordinary course of business), (iv) under capital leases, (v) in the nature of
guarantees of the obligations described in clauses (i) through (iv) above of any
other person, and (vi) make-well or make-whole agreements entered into on behalf
of any other person;
 
(xiii) any Contract with distributors, dealers, manufacturers, manufacturer’s
representatives, sales agencies, franchisees, or pre-clinical or clinical trial
testing entities;
 
(xiv) any Contract relating to (A) the future disposition or acquisition of any
assets or properties of the Company or any of its subsidiaries, other than
dispositions or acquisitions in the ordinary course of business consistent with
past practice, and (B) any merger or other type of business combination;
 

--------------------------------------------------------------------------------


(xv) any Contract between or among the Company or any of its subsidiaries, on
the one hand, and any officer, director, employee or shareholder of the Company
or any of its subsidiaries, or any affiliate or associate of the Company (other
than the Company or any of its subsidiaries, which inter-company transactions
are not the subject of this clause), on the other hand;
 
(xvi) any collective bargaining or similar labor Contracts;
 
(xvii) any Contracts that (A) limit or contain restrictions on the ability of
the Company or any of its subsidiaries to declare or pay dividends on, to make
any other distribution in respect of or to issue or purchase, redeem or
otherwise acquire its capital stock, to incur Indebtedness, to incur or suffer
to exist any lien, to purchase or sell any assets and properties, to change the
lines of business in which it participates or engages or to engage in any
business combination or (B) require the Company or any of its subsidiaries to
maintain specified financial ratios or levels of net worth or other indicia of
financial condition;
 
(xviii) any Contract that (A) involves the payment or potential payment,
pursuant to the terms of any such Contract, by or to the Company or any of its
subsidiaries, of more than $50,000 and (B) cannot be terminated within thirty
(30) calendar days after giving notice of termination without resulting in any
material cost or penalty to the Company or any of its subsidiaries; and
 
(xix) any Contract not made in the ordinary course of business which is material
to the Company and its subsidiaries, taken as a whole, or which reasonably would
be expected (x) to delay the consummation of the Merger or any of the
transactions contemplated by this Agreement or (y) to have a material adverse
effect on the Company.
 
SECTION 3.7 Absence of Certain Changes
 
. Except for the execution and delivery of this Agreement and the transactions
to take place pursuant hereto on the Closing Date, since December 31, 2003, (i)
there has not been any material adverse change in the Company or any event which
either individually or when aggregated with other event(s) has or reasonably
would be expected to have a material adverse effect on the Company, or (ii)
there are not, to the Company’s knowledge, any facts, circumstances or events
that make it reasonably likely that the Company will not be able to fulfill its
obligations under this Agreement in all material respects. Without limiting the
foregoing, except as set forth in Section 3.7 of the Company Disclosure
Schedule, there has not occurred between December 31, 2003 and the date hereof: 
 
(i)  any declaration, setting aside or payment of any dividend or other
distribution in respect of the capital stock of the Company or any subsidiary
not wholly owned by the Company, or any direct or indirect redemption, purchase
or other acquisition by the Company or any subsidiary of any such capital stock
of or any option or warrant with respect to the Company or any subsidiary not
wholly owned by the Company;
 
(ii)  any authorization, issuance, sale or other disposition by the Company or
any subsidiary of any shares of capital stock of or option or warrant with
respect to the Company or any subsidiary, or any modification or amendment of
any right of any holder of any outstanding shares of capital stock of or any
option or warrant with respect to the Company or any subsidiary;
 

--------------------------------------------------------------------------------


(iii)  (x) any increase in the salary, wages or other compensation of any
officer, employee or consultant of the Company or any subsidiary whose annual
salary is, or after giving effect to such change would be, $50,000 or more;
(y) any establishment or modification of (A) targets, goals, pools or similar
provisions in respect of any fiscal year under any compensation or benefit plan,
employment Contract or other employee compensation arrangement or (B) salary
ranges, increase guidelines or similar provisions in respect of any compensation
or benefit plan, employment Contract or other employee compensation arrangement;
or (z) any adoption, entering into, amendment, modification or termination
(partial or complete) of any compensation or benefit plan except to the extent
required by applicable law and, in the event compliance with legal requirements
presented options, only to the extent that the option which the Company or
subsidiary reasonably believed to be the least costly was chosen;
 
(iv)  (A) incurrences by the Company or any of the subsidiaries of Indebtedness
in an aggregate principal amount exceeding $50,000 (net of any amounts
discharged during such period), or (B) any voluntary purchase, cancellation,
prepayment or complete or partial discharge in advance of a scheduled payment
date with respect to, or waiver of any right of the Company or any subsidiary
under, any Indebtedness of or owing to the Company or any subsidiary (in either
case other than any Indebtedness of the Company or a subsidiary owing to the
Company or a wholly-owned subsidiary);
 
(v)  any physical damage, destruction or other casualty loss (whether or not
covered by insurance) affecting any of the plant, real or personal property or
equipment of the Company or any subsidiary in an aggregate amount exceeding
$50,000;
 
(vi)  any material change in (x) any pricing, investment, accounting, financial
reporting, inventory, credit, allowance or tax practice or policy of the Company
or any subsidiary, (y) any method of calculating any bad debt, contingency or
other reserve of the Company or any subsidiary for accounting, financial
reporting or tax purposes or (z) the fiscal year of the Company or any
subsidiary;
 
(vii)  any write-off or write-down of or any determination to write off or down
any of the assets and properties of the Company or any subsidiary in an
aggregate amount exceeding $50,000;
 
(viii)  any acquisition or disposition of, or incurrence of a lien upon, any
assets and properties of the Company or any subsidiary, other than in the
ordinary course of business consistent with past practice;
 
(ix)  any (x) amendment of the certificate or articles of incorporation or
by-laws (or other comparable corporate charter documents) of the Company or any
subsidiary, (y) reorganization, liquidation or dissolution of the Company or any
subsidiary or (z) merger or other type of business combination involving the
Company or any subsidiary and any other person (other than the Company or
another wholly-owned subsidiary of the Company);
 

--------------------------------------------------------------------------------


(x)  any entering into, amendment, modification, termination (partial or
complete) or granting of a waiver under or giving any consent with respect to
any Contract which is required (or had it been in effect on the date hereof
would have been required) to be disclosed in the Disclosure Schedule pursuant to
Section 3.6;
 
(xi)  any lapse, or any material breach or default under, or the incurrence of
any material penalty or loss or diminishment of rights under, or the occurrence
of any event which, with notice or the passage of time or both, could constitute
the same, with respect to any Company Significant Contract;
 
(xii)  capital expenditures or commitments for additions to property, plant or
equipment of the Company and any subsidiary constituting capital assets in an
aggregate amount exceeding $50,000, in the aggregate;
 
(xiii)  any commencement or termination by the Company or any subsidiary of any
line of business;
 
(xiv)  any transaction by the Company or any subsidiary with any officer,
director, or shareholder of the Company or any subsidiary, or any affiliate or
associate of any of them (other than the Company or any subsidiary) other than
on an arm’s-length basis on terms substantially the same as those available from
unrelated third parties; or
 
(xv)  any entering into of an agreement to do or engage in any of the foregoing
after the date hereof.
 
SECTION 3.8 Permits; Compliance with Applicable Laws
 
(a) The Company and its subsidiaries own and/or possess all permits, licenses,
variances, authorizations, exemptions, orders, registrations and approvals of
all Governmental Entities which are required for the operation of the respective
businesses of the Company and its subsidiaries (the "Permits") as presently
conducted, except for those the failure to own or possess would not reasonably
be expected to have a material adverse effect on the Company. Each such Permit
is listed in Section 3.8 of the Company Disclosure Schedule. Each of the Company
and its subsidiaries is in compliance with the terms of its Permits and all the
Permits are in full force and effect and no suspension, modification or
revocation of any of them is pending or, to the knowledge of the Company,
threatened, except where the failure to be in full force and effect individually
or in the aggregate would not reasonably be expected to have a material adverse
effect on the Company.
 
(b) Each of the Company and its subsidiaries is in compliance in all respects
with all applicable statutes, laws, regulations, ordinances, Permits, rules,
writs, judgments, orders, decrees and arbitration awards of each Governmental
Entity applicable to the Company or its subsidiaries, except where the failure
to be in compliance, individually or in the aggregate, would not reasonably be
expected to have a material adverse effect on the Company.
 
(c) Except for filings with respect to Taxes which is the subject of Section
3.10, and not covered by this Section 3.8(c), the Company and each of its
subsidiaries have filed all regulatory reports, schedules, forms, registrations
and other documents, together with any amendments required to be made with
respect thereto, that they were required to file with each Governmental Entity
(the "Other Company Documents"), and have paid all fees and assessments, if any,
due and payable in connection therewith, except where the failure to make such
payments and filings individually or in the aggregate would not have a material
adverse effect on the Company.
 

--------------------------------------------------------------------------------


SECTION 3.9 Absence of Litigation (a) As used in this Agreement with respect to
any person, an “Action” is any litigation, action, suit, case, proceeding,
administrative charge or citation, investigation or arbitration against,
relating to, or affecting such person or any of its subsidiaries or any of their
respective assets or properties. Section 3.9(a) of the Company Disclosure
Schedule contains a true and current summary description of each pending and, to
the Company’s knowledge, threatened Action with respect to the Company or any of
its subsidiaries.
 
(b) Except as disclosed in Section 3.9(b) of the Company Disclosure Schedule,
there is no Action relating to the Company or any of its subsidiaries by or
before any Governmental Entity or otherwise pending or, to the best of the
Company’s knowledge, threatened, which could reasonably be expected to have a
material adverse effect on the Company nor, to the best of the Company’s
knowledge, are there any facts or circumstances which could reasonably be
expected to give rise to any such Action.
 
(c) Except as disclosed in Section 3.9(c) of the Company Disclosure Schedule,
there is no Action relating to the Company or any of its subsidiaries by or
before any Governmental Entity or otherwise pending or, to the best of the
Company’s knowledge, threatened, which could reasonably be expected to delay,
prohibit, make illegal, or have a material adverse effect on the consummation of
this Agreement or the transactions contemplated hereby, or the benefits to the
parties hereto intended hereby and thereby.
 
(d) Prior to the execution of this Agreement, the Company has delivered to
Parent all responses of counsel for the Company and its subsidiaries to
auditors’ requests for information delivered in connection with the Company
Financial Statements (together with any updates provided by such counsel)
regarding Actions pending or threatened against, relating to or affecting the
Company or any of its subsidiaries.
 
SECTION 3.10 Tax Matters
 
(a) Each of the Company and each of its subsidiaries has (i) timely filed (or
there have been timely filed on its behalf) with the appropriate Governmental
Entities all United States federal income and other Tax Returns required to be
filed by it (giving effect to all extensions), except where the failure to file
any such Tax Returns in a timely fashion or at all would not reasonably be
expected to have a material adverse effect on the Company, and such Tax Returns
are true, correct and complete in all material respects; (ii) timely paid in
full (or there has been timely paid in full on its behalf) all United States
federal income and other material Taxes required to have been paid by it; and
(iii) made adequate provision (or adequate provision has been made on its
behalf) for all accrued Taxes not yet due. The accruals and provisions for Taxes
reflected in the Company’s Financial Statements are adequate in accordance with
GAAP for all Taxes accrued or accruable through the date of such statements.
 

--------------------------------------------------------------------------------


(b) As of the date of this Agreement, no Federal, state, local or foreign
audits, suits or other administrative proceedings or court proceedings are
presently pending with regard to any Taxes or Tax Returns of the Company or any
of its subsidiaries, and neither the Company nor any subsidiary of the Company
has received a written notice of any material pending or proposed claims, audits
or proceedings with respect to Taxes.
 
(c) No deficiency or proposed adjustment which has not been settled or otherwise
resolved for any amount of Tax has been proposed, asserted, or assessed in
writing by any Governmental Entity against, or with respect to, the Company or
any of its subsidiaries. There is no action, suit or audit now in progress,
pending or, to the knowledge of the Company, threatened against or with respect
to the Company or any of its subsidiaries with respect to any material Tax.
 
(d) Neither the Company nor any of its subsidiaries has been included in any
"consolidated," "unitary" or "combined" Tax Return (other than Tax Returns which
include only the Company and any of its subsidiaries) provided for under the
laws of the United States, any foreign jurisdiction or any state or locality
with respect to Taxes for any taxable year.
 
(e) No election under Section 341(f) of the Code has been made by the Company or
any of its subsidiaries.
 
(f) No claim has been made in writing by any Governmental Entities in a
jurisdiction where the Company or any of its subsidiaries does not file Tax
Returns that any such entity is, or may be, subject to taxation by that
jurisdiction.
 
(g) Each of the Company and each of its subsidiaries has made available to
Parent correct and complete copies of (i) all of their Tax Returns filed within
the past three years, (ii) all audit reports, letter rulings, technical advice
memoranda and similar documents issued by a Governmental Entity within the past
three years relating to the Federal, state, local or foreign Taxes due from or
with respect to the Company or any of its subsidiaries, and (iii) any closing
letters or agreements entered into by the Company or any of its subsidiaries
with any Governmental Entities within the past three years with respect to
Taxes.
 
(h) Neither the Company nor any of its subsidiaries has received any notice of
deficiency or assessment from any Governmental Entity for any amount of Tax that
has not been fully settled or satisfied, and to the knowledge of the Company and
its subsidiaries no such deficiency or assessment is proposed.
 
(i) For purposes of this Agreement:
 

--------------------------------------------------------------------------------


(i)  "Tax" or "Taxes" shall mean shall mean all federal, state, county, local,
foreign and other taxes of any kind whatsoever (including, without limitation,
income, profits, premium, excise, sales, use, occupancy, gross receipts,
franchise, ad valorem, severance, capital levy, production, transfer, license,
stamp, environmental, withholding, employment, unemployment compensation,
payroll related and property taxes, import duties and other governmental charges
and assessments), whether or not measured in whole or in part by net income, and
including deficiencies, interest, additions to tax or interest, and penalties
with respect thereto, and including expenses associated with contesting any
proposed adjustment related to any of the foregoing.
 
(ii) "Tax Return" shall mean any return, information report or filing with
respect to Taxes, including any schedules attached thereto and including any
amendments thereof.
 
SECTION 3.11 Employee Benefit Plans
 
 
(a) As used in this Agreement, the term “Employee Plan” shall mean, with respect
to any person, all pension, stock option, stock purchase, phantom stock, bonus,
compensation, benefit, welfare, profit-sharing, retirement, disability,
vacation, severance, hospitalization, medical, surgical, dental, optical,
psychiatric, insurance, incentive, deferred compensation, death and other
similar fringe or employee benefit plans, funds, programs or arrangements,
whether written or oral, in each of the foregoing cases which covers, is
maintained for the benefit of, or relates to any or all current or former
employees of such person or any other entity (an "ERISA Affiliate") related to
such person under Section 414(b), (c), (m) and (o) of the Code, including,
without limitation, subsidiaries of such person. Section 3.11 of the Company
Disclosure Schedule contains a true and complete list of all of the Company’s
Employee Plans. Section 3.11 of the Company Disclosure Schedule identifies and
includes but is not limited to, each of the Company’s Employee Plans that is
subject to Section 302 or Title IV of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA") or Section 412 of the Code. Neither the
Company nor any ERISA Affiliate of the Company has any commitment or formal
plan, whether or not legally binding, to create any additional Employee Plan or
modify or change any existing Employee Plan other than as may be required by the
express terms of such Employee Plan or applicable law.
 
(b) With respect to each Employee Plan that has been qualified or is intended or
required to be qualified under the Code or that is an "Employee Benefit Plan"
within the meaning of Section 3.3 of ERISA, such Employee Plan has been duly
executed and adopted by all necessary and appropriate action of the Board of
Directors of the Company (or a duly constituted committee thereof).
 
(c) With respect to the Employee Plans, all required contributions for all
periods ending before the Closing Date have been or will be paid in full by the
Closing Date. Subject only to normal retrospective adjustments in the ordinary
course, all required insurance premiums have been or will be paid in full with
regard to such Employee Plans for policy years or other applicable policy
periods ending on or before the Closing Date by the Closing Date. As of the date
hereof, none of the Employee Plans has unfunded benefit liabilities, as defined
in Section 4001(a)(16) of ERISA.
 
(d) The Company has no "multiemployer plans," as defined in Section 3(37) or
Section 4001(a)(3) of ERISA or Section 414 (“MultiEmployer Plans”), and never
has had any such plans.
 
(e) With respect to each Employee Plan (i) no prohibited transactions that are
not exempt under Section 406, et seq. of ERISA or Section 4975 of the Code have
occurred or are expected to occur as a result of the Merger or the transactions
contemplated by this Agreement, (ii) no action, suit, grievance, arbitration or
other type of litigation, or claim with respect to the assets of any Employee
Plan (other than routine claims for benefits made in the ordinary course of plan
administration for which plan administrative review procedures have not been
exhausted or relating to qualified domestic relations orders) is pending or, to
the knowledge of the Company, threatened or imminent against the Company, any
ERISA Affiliate or any fiduciary, as such term is defined in Section 3(21) of
ERISA ("Fiduciary"), including, but not limited to, any action, suit, grievance,
arbitration or other type of litigation, or claim regarding conduct that
allegedly interferes with the attainment of rights under any Employee Plan and
(iii) the Company has no knowledge of any facts which would reasonably be
expected to give rise to or could reasonably be expected to give rise to any
such actions, suits, grievances, arbitration or other type of litigation, or
claims with respect to any Employee Plan. To the knowledge of the Company,
neither the Company, nor its directors, officers, employees or any Fiduciary has
any material amounts of liability for failure to comply with ERISA or the Code
for any action or failure to act in connection with the administration or
investment of such plan. None of the Employee Plans is subject to any pending
investigations or to the knowledge of the Company threatened investigations from
any Governmental Agencies who enforce applicable laws under ERISA and the Code.
 

--------------------------------------------------------------------------------


(f) Each of the Employee Plans is, and has been, operated in accordance with its
terms and each of the Employee Plans, and administration thereof, is, and has
been in compliance with the requirements of any and all applicable statutes,
orders or governmental rules or regulations currently in effect, including, but
not limited to, ERISA and the Code, except where the failure to comply
individually or in the aggregate would not have a material adverse effect on the
Company. All required reports and descriptions of the Employee Plans (including
but not limited to Form 5500 Annual Reports, Form 1024 Application for
Recognition of Exemption Under Section 501(a), Summary Annual Reports and
Summary Plan Descriptions) have been timely filed and distributed as required by
ERISA and the Code. Any notices required by ERISA or the Code or any other state
or federal law or any ruling or regulation of any state or federal
administrative agency with respect to the Employee Plans, including but not
limited to any notices required by Section 204(h), Section 606 or Section 4043
of ERISA or Section 4980B of the Code, have been appropriately given, except
where the failure to comply individually or in the aggregate would not have a
material adverse effect on the Company.
 
(g) Except in the case of a master or prototype plan, the Internal Revenue
Service (the "IRS") has issued a favorable determination letter with respect to
each Employee Plan intended or required to be "qualified" within the meaning of
Section 401(a) of the Code that has not been revoked and, to the knowledge of
the Company, no circumstances exist that could adversely affect the qualified
status of any such plan and the exemption under Section 501(a) of the Code of
the trust maintained thereunder. Each Employee Plan intended to satisfy the
requirements of Section 125, 501(c)(9) or 501(c)(17) of the Code has satisfied
such requirements in all material respects.
 
(h) With respect to each Employee Plan to which the Company or any ERISA
Affiliate made, or was required to make, contributions on behalf of any employee
during the five-year period ending on the last day of the most recent plan year
end prior to the Closing Date, (i) no liability under Title IV or Section 302 of
ERISA has been incurred by the Company or any ERISA Affiliate that has not been
satisfied in full, and (ii) to the knowledge of the Company, no condition exists
that presents a material risk to the Company or any ERISA Affiliate of incurring
any such liability and (iii) the present value of accrued benefits under such
plan, based upon the actuarial assumptions used for funding purposes in the most
recent actuarial report prepared by such plan’s actuary with respect to such
plan did not exceed, as of its latest valuation date, the then current value of
the assets of such plan allocable to such accrued benefits. No Employee Plan or
any trust established thereunder has incurred any "accumulated funding
deficiency" (as defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, as of the last day of the most recently ended fiscal
year.
 

--------------------------------------------------------------------------------


(i) No Employee Plan provides medical, surgical, hospitalization, death or
similar benefits (whether or not insured) for employees for periods extending
beyond their retirement or other termination of service, other than (i) coverage
mandated by Section 4980B of the Code, Section 601 of ERISA or other applicable
law, (ii) death benefits under any "pension plan," (iii) benefits the full cost
of which is borne by the employee (or his beneficiary) or (iv) Employee Plans
that can be amended or terminated by the Company without consent. The Company
does not have any current or projected liability with respect to post-employment
or post-retirement welfare benefits for retired, former, or current employees of
the Company.
 
(j) No material amounts payable under the Employee Plans will fail to be
deductible for Federal income tax purposes by virtue of Section 162(m) or
Section 280(g) of the Code except as expressly set forth in Section 3.11(j) of
the Company Disclosure Schedule .
 
(k) To the extent that the Company or any of its subsidiaries is deemed to be a
fiduciary with respect to any Plan that is subject to ERISA, the Company or such
subsidiary (i) during the past five years has complied with the requirements of
ERISA and the Code in the performance of its duties and responsibilities with
respect to such employee benefit plan and (ii) has not knowingly caused any of
the trusts for which it serves as an investment manager, as defined in Section
3(38) of ERISA, to enter into any transaction that would constitute a
"prohibited transaction" under Section 406 et seq. of ERISA or Section 4975 of
the Code, with respect to any such trusts, except for transactions that are the
subject of a statutory or administrative exemption.
 
(l) No person will be entitled to a "gross up" or other similar payment in
respect of excise taxes under Section 4999 of the Code with respect to the
transactions contemplated by this Agreement.
 
(m) None of the Employee Plans have been completely or partially terminated
except in compliance with applicable law in all material respects, there are no
remaining liabilities with respect to any such complete or partial termination,
and none of the Employee Plans has been the subject of a "reportable event" as
that term is defined in Section 4043 of ERISA. No amendment has been adopted
which would require the Company or any ERISA Affiliate to provide security
pursuant to Section 307 of ERISA or Section 401(a)(29) of the Code.
 

--------------------------------------------------------------------------------


SECTION 3.12 Labor Matters
 
(a) With respect to employees of the Company and its subsidiaries: (i) to the
knowledge of the Company, no senior executive or key employee has any plans to
terminate employment with the Company or any of its subsidiaries; (ii) there is
no unfair labor practice charge or complaint against the Company or any of its
subsidiaries pending or, to the knowledge of the Company or any of its
subsidiaries, threatened before the National Labor Relations Board or any other
comparable Governmental Entity; (iii) there is no demand for recognition made by
any labor organization or petition for election filed with the National Labor
Relations Board or any other comparable Governmental Entity; (iv) there are, and
have been, no collective bargaining agreements; and (v) there is no litigation,
arbitration proceeding, governmental investigation, administrative charge,
citation or action of any kind pending or, to the knowledge of the Company,
proposed or threatened against the Company or any of its subsidiaries relating
to employment, employment practices, terms and conditions of employment or
wages, benefits, severance and hours.
 
(b) Section 3.12(b) of the Company Disclosure Schedule lists the name, title,
date of employment and current annual salary of each current salaried employee
whose total annual compensation exceeds $100,000 (whether cash or otherwise,
including such items as options) of each current officer and director of the
Company or any of its subsidiaries, and each current salaried employee of the
Company or any of its subsidiaries. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby and thereby will
not (i) result in any payment (including severance, unemployment compensation,
tax gross-up, bonus or otherwise) becoming due to any current or former
director, employee or independent contractor of the Company or any of its
subsidiaries, from the Company or any of its subsidiaries under any Employee
Plan or otherwise, (ii) materially increase any benefits otherwise payable under
any Employee Plan or otherwise, or (iii) result in the acceleration of the time
of payment, exercise or vesting of any such benefits.
 
(c) Section 3.12(c) of the Company Disclosure Schedule lists all contracts,
agreements, plans or arrangements covering any employee, officer or director of
the Company or its subsidiaries containing “change of control,” “stay-put,”
transition, retention, severance or similar provisions, and sets forth the names
and titles of all such employees, officers or directors, the amounts payable
under such provisions, whether such provisions would become payable as a result
of the Merger and the transactions contemplated by this Agreement, and when such
amounts would be payable to such employees, officers or directors, all of which
are in writing, have heretofore been duly approved by the Company’s Board of
Directors, and true and complete copies of all of which have heretofore been
delivered to Parent. There is no contract, agreement, plan or arrangement (oral
or written) covering any employee, officer or director of the Company that
individually or collectively could give rise to the payment of any amount that
would not be deductible pursuant to the terms of Section 280G of the Code.
 
SECTION 3.13 Environmental Matters Except for such matters which would not,
individually or in the aggregate, reasonably be expected to result in a material
adverse effect on the Company:
 

--------------------------------------------------------------------------------


(a) (i) The Company and its subsidiaries are in compliance with all applicable
Environmental Laws; (ii) neither the Company nor any of its subsidiaries has
received any written communication from any person or governmental entity that
alleges that the Company or any of its subsidiaries are not in compliance with
applicable Environmental Laws; and (iii) there have not been any Releases in any
reportable quantity, or in violation of any Environmental Law, of Hazardous
Substances by the Company or any of its subsidiaries, or, to the knowledge of
the Company, by any other party at any property currently or formerly owned,
leased or operated by the Company or any of its subsidiaries that occurred
during the period of the Company’s or any of its subsidiaries’ ownership, lease
or operation of such property or, to the knowledge of the Company, prior
thereto, and no property now or previously owned or leased by the Company or any
subsidiary is listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or on any similar state list of sites requiring
investigation or clean-up.


(b) The Company and its subsidiaries have all Environmental Permits necessary
for the conduct and operation of their business, and all such permits are in
good standing or, where applicable, a renewal application has been timely filed
and is pending agency approval, and the Company and its subsidiaries are in
compliance with all terms and conditions of all such Environmental Permits and
are not required to make any expenditure in order to obtain or renew any
Environmental Permits.


(c) There are no Environmental claims pending or, to the knowledge of the
Company, threatened, against the Company or any of its subsidiaries, or against
any real or personal property or operation that the Company or any of its
subsidiaries owns, leases or manages.


(d)  Except as set forth on Section 3.13(d) of the Company Disclosure Schedules,
neither the Company, any of its subsidiaries, nor, to the knowledge of the
Company, any prior owner or lessee of any property now or previously owned or
leased by the Company or any subsidiary, has handled any Hazardous Substance on
any property now or previously owned or leased by the Company or any subsidiary;
and, without limiting the foregoing, to the knowledge of the Company, (i) no
polychlorinated biphenyl is or has been present, (ii) no asbestos is or has been
present, and (iii) there are no underground storage tanks, active or abandoned.


(e)  To the knowledge of the Company, neither the Company nor any subsidiary has
transported or arranged for the transportation of any Hazardous Substance to any
location which is the subject of any Action that could lead to claims against
Parent, Merger Sub, the Company or any subsidiary for clean-up costs, remedial
work, damages to natural resources or personal injury claims, including, but not
limited to, claims under CERCLA.


(f) There are no Liens arising under or pursuant to any Environmental Law on any
real property owned or leased by the Company or any subsidiary, and no action of
any Governmental Authority has been taken or, to the knowledge of the Company,
is in process which could subject any of such properties to such Liens, and
neither the Company nor any subsidiary would be required to place any notice or
restriction relating to the presence of any Hazardous Substance at any property
owned by it in any deed to such property.



--------------------------------------------------------------------------------


(g) There have been no environmental investigations, studies, audits, tests,
reviews or other analyses conducted by, or which are in the possession of, the
Company or any subsidiary in relation to any property or facility now or
previously owned or leased by the Company or any subsidiary which have not been
delivered to Parent prior to the execution of this Agreement.


(h) As used in this Agreement:
 
(i) "Environmental Laws" shall mean any and all binding and applicable local,
municipal, state, federal or international law, statute, treaty, directive,
decision, judgment, award, regulation, decree, rule, code of practice, guidance,
order, direction, consent, authorization, permit or similar requirement,
approval or standard concerning (A) occupational, consumer and/or public health
and safety, and/or (B) environmental matters (including without limitation
clean-up standards and practices), with respect to operations, buildings,
equipment, soil, sub-surface strata, air, surface water, or ground water,
whether set forth in applicable law or applied in practice, whether to
facilities such as those of the Company Properties in the jurisdictions in which
the Company Properties are located or to facilities such as those used for the
transportation, storage or disposal of Hazardous Substances generated by the
Company and/or its subsidiaries or otherwise.
 
(ii) “Environmental Permits” shall mean Permits required by Environmental Laws.


 
(iii) "Hazardous Substances" shall mean any and all chemicals, materials,
substances, wastes, dangerous substances, hazardous substances, toxic
substances, radioactive substances, hazardous wastes, special wastes, controlled
wastes, oils, petroleum and petroleum products, hazardous chemicals and any
other materials which are regulated by the Environmental Laws or otherwise found
or determined to be potentially harmful to human health or the environment, and
any other chemical, material, substance or waste, exposure to which is now or
hereafter prohibited, limited or regulated by any Governmental Authority.
 
(iv) “Release” shall mean any spilling, leaking, pumping, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping or disposing of
Hazardous Substances (including, without limitation, the abandonment or
discarding of barrels, containers or other closed receptacles containing
Hazardous Substances) into the environment.
 
SECTION 3.14 Intellectual Property
 
(a) Section 3.14(a) of the Company Disclosure Schedule sets forth, for the
Intellectual Property (as defined below) owned by or licensed by the Company or
any of its subsidiaries, a complete and accurate list (including date of
registration, expiration date, and whether owned or licensed) of all U.S. and
foreign (i) patents and patent applications, (ii) trademark or service mark
registrations and applications, (iii) copyright registrations and applications,
and (iv) Internet domain names. To the knowledge of the Company, the Company or
one of its subsidiaries owns or has the valid right to use all patents and
patent applications, trademarks, service marks, trademark or service mark
registrations and applications, trade names, logos, designs, Internet domain
names, slogans and general intangibles of like nature, together with all
goodwill related to the foregoing, copyrights, copyright registrations, renewals
and applications, Software (as defined below), technology, trade secrets and
other confidential information, know-how, proprietary processes, formulae,
algorithms, models and methodologies, licenses, agreements and all other
proprietary rights (collectively, the "Intellectual Property"), owned by the
Company or used in the business of the Company as it currently is conducted.
"Software" means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, (iii)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, (iv) the technology supporting and content
contained on any owned or operated Internet site(s), and (v) all documentation,
including user manuals and training materials, relating to any of the foregoing.
The Company and its subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of their trade secrets. Neither
the Company nor any subsidiary is, or has received any notice that it is, in
default (or with the giving of notice or lapse of time or both, would be in
default) under any license to use such Intellectual Property, nor is there any
default (or any condition which, with the giving of notice or lapse of time or
both, would constitute a default) under any license out by the Company of any
such Intellectual Property. This Agreement and the transactions contemplated
hereby will not conflict with, or result in a default in respect of, or a
diminishment of rights with respect to (whether with the giving of notice or
lapse of time or both), any Intellectual Property licensed by the Company.
 

--------------------------------------------------------------------------------


(b) As of the date hereof, all of the Intellectual Property owned by the Company
or one of its subsidiaries is free and clear of all Liens, except as set forth
on Section 3.14(b)(i) of the Company Disclosure Schedule. The Company or one of
its subsidiaries is listed in the records of the appropriate United States,
state or, to the Company’s knowledge, foreign agency as, the sole owner of
record for each application and registration listed in Section 3.14(a) of the
Company Disclosure Schedule.
 
(c) All of the registrations owned by the Company and listed in Section 3.14(a)
of the Company Disclosure Schedule are valid, subsisting, enforceable, in full
force and effect, and have not been cancelled, expired, abandoned or otherwise
terminated and all renewal fees in respect thereof have been duly paid and are
currently in compliance with all formal legal requirements (including the timely
post-registration filing of affidavits of use and incontestability and renewal
applications). There is no pending or, to the Company’s knowledge, threatened
opposition, interference, invalidation or cancellation proceeding before any
court or registration authority in any jurisdiction against the registrations
and applications owned by the Company and listed in Section 3.14(a) of the
Company Disclosure Schedule or, to the Company’s knowledge, against any other
Intellectual Property used by the Company or its subsidiaries.
 
(d) To the knowledge of the Company, the conduct of the Company’s and its
subsidiaries’ business as currently conducted or planned by the Company to be
conducted does not, in any material respect, infringe upon (either directly or
indirectly such as through contributory infringement or inducement to infringe),
dilute, misappropriate or otherwise violate any Intellectual Property owned or
controlled by any third party.
 

--------------------------------------------------------------------------------


(e) To the Company’s knowledge, no third party is misappropriating, infringing,
diluting, or violating any Intellectual Property owned by or licensed to or by
the Company or its subsidiaries and no such claims have been made against a
third party by the Company or its subsidiaries.
 
(f) Each material item of Software, which is used by the Company or its
subsidiaries in connection with the operation of their businesses as currently
conducted, is either (i) owned by the Company or its subsidiaries, (ii)
currently in the public domain or otherwise available to the Company without the
need of a license, lease or consent of any third party, or (iii) used under
rights granted to the Company or its subsidiaries pursuant to a written
agreement, license or lease from a third party.
 
(g) Section 3.14 of the Company Disclosure Schedule sets forth Company's product
candidates (the "Company Products") except for any category of Company Products
specifically indicated to be excluded on that Schedule (Company Products in a
category so excluded are hereinafter referred to as “Excluded Company
Products”), and each Company Product (other than the Excluded Company Products)
is in the phase of clinical trials as set forth in Section 3.14. of the Company
Disclosure Schedule. To the knowledge of the Company, the consummation of the
Merger and the transactions contemplated in this Agreement will not alter or
impair the Company’s ability with respect to the Company’s Intellectual
Property, the Company Products or the development of the Company Products in any
respect.
 
SECTION 3.15 Insurance Matters
 
. The Company and its subsidiaries have all material primary insurance with
financially sound and nationally recognized insurance carriers providing
insurance coverage that is customary in amount and scope for other companies in
the industry in which the Company and its subsidiaries operate. All such
insurance policies are listed in Section 3.15 of the Company Disclosure Schedule
and are in full force and effect, all premiums due and payable thereon have been
paid and no written or oral notice of cancellation or termination has been
received and is outstanding. The insurance coverage provided by the policies
listed in Schedule 3.15 of the Company Disclosure Schedule will not terminate or
lapse by reason of the transactions contemplated by this Agreement. Neither the
Company nor any subsidiary has received notice that any insurer under any policy
listed in Schedule 3.15 of the Company Disclosure Schedule is denying liability
with respect to a claim thereunder or defending under a reservation of rights
clause.
 
SECTION 3.16 Transactions with Affiliates
 
. Except as disclosed in Section 3.16 of the Company Disclosure Schedule, there
are (i) no outstanding amounts payable to or receivable from, or advances by the
Company or any of its subsidiaries to, and neither the Company nor any of its
subsidiaries is otherwise a creditor of or debtor to, any officer, director, or
shareholder of the Company or any of its subsidiaries, or any affiliate or
associate of any of them (any such person, a “Related Person”), other than as
part of the normal and customary terms of such persons’ employment or service as
an officer, director or employee of the Company or any of its subsidiaries;
(ii) no Related Person provides or causes to be provided any assets, services or
facilities to the Company or any subsidiary; (iii) neither the Company nor any
subsidiary provides or causes to be provided any assets, services or facilities
to any Related Person; and (iv) neither the Company nor any subsidiary
beneficially owns, directly or indirectly, any assets or property of any Related
Person, that would be required to be disclosed pursuant to Item 404 of
Regulation S-K of the Exchange Act if the Company were subject to Regulation
S-K. Except as disclosed in Section 3.16 of the Company Disclosure Schedule,
each of the liabilities and transactions listed in Section 3.16 of the Company
Disclosure Schedule was incurred or engaged in, as the case may be, on an
arm’s-length basis.
 

--------------------------------------------------------------------------------


SECTION 3.17 Voting Requirements
 
. Except as set forth in Section 3.17 of the Company Disclosure Schedule, the
affirmative vote (in person or by duly authorized and valid proxy at the Company
Shareholders Meeting) of the holders of a majority of the outstanding shares of
Company Common Stock, the holders of a majority of the outstanding shares of the
Company’s Preferred Stock and the holders of a majority of the outstanding
shares of the Company’s Preferred Stock expressly excluding the shares of
Company Series E Preferred Stock, voting together as a single class, in favor of
the adoption of this Agreement is the only vote of the holders of any class or
series of the Company’s capital stock required by applicable law and the
Company’s organizational instruments to duly effect such adoption, and the
number of shares that must be voted in favor of the adoption of this Agreement
by each class of the Company’s securities are set forth in Section 3.17 of the
Company Disclosure Schedule.
 
SECTION 3.18 Brokers
 
. Except as set forth in Section 3.18 of the Company Disclosure Schedule, no
broker, investment banker, financial advisor, finder, consultant or other person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee,
compensation or commission, however and whenever payable, in connection with the
Merger and the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Company.
 
SECTION 3.19 Real Property
 
. (a) Each of the Company and its subsidiaries has valid leaseholds in all real
estate leased by it, other than Permitted Liens. Neither the Company nor any of
its subsidiaries owns any real property. Section 3.19(a) of the Company
Disclosure Schedule sets forth a complete list of all real property leased,
subleased, or otherwise occupied or used by the Company and its Subsidiaries as
lessee.
 
(b) As used in this Agreement, “Permitted Liens” shall mean: (i) Liens for Taxes
not yet due or delinquent or as to which there is a good faith dispute and for
which there are adequate provisions on the books and records of the Company or
Parent, as the case may be, in accordance with GAAP, (ii) with respect to real
property, any Lien, encumbrance or other title defect which is not in a
liquidated amount (whether material or immaterial) and which does not,
individually or in the aggregate, interfere materially with the current use or
materially detract from the value or marketability of such property (assuming
its continued use in the manner in which it is currently used) and (iii)
inchoate materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s liens
arising in the ordinary course and not past due and payable or the payment of
which is being contested in good faith by appropriate proceedings. As used with
respect to real property, the term “Permitted Liens” shall also include any Lien
reflected (A) on the Company’s and its subsidiaries’ or Parent’s and its
subsidiaries’, as the case may be, title reports and (B) in Section 3.19(b)(i)
of the Company Disclosure Schedule or Section 4.19 of the Parent Disclosure
Schedule, as the case may be,, provided, that none of the same shall materially
interfere with the use of such real property by the Company or any of its
subsidiaries or Parent or any of its subsidiaries, as the case may be, as the
same is currently used or planned to be used, and that none of the same
materially detracts from the economic value of such real property.
 

--------------------------------------------------------------------------------


SECTION 3.20 Tangible Personal Property. Except as would not materially impair
the Company and its operations or the operations of its subsidiaries, the
machinery, equipment, furniture, fixtures and other tangible personal property
(the "Tangible Personal Property") owned, leased or used by the Company or any
of its subsidiaries is in the aggregate sufficient and adequate to carry on
their respective businesses in all material respects as presently conducted and
is, in the aggregate and in all material respects, in good operating condition
and repair, normal wear and tear excepted. Section 3.20 of the Company
Disclosure Schedule lists the Company’s Tangible Personal Property having a
replacement cost of not less than $500 for each item. The Company and its
subsidiaries are in possession of and have good title to, or valid leasehold
interests in or valid rights under contract to use, the Tangible Personal
Property material to the Company and its subsidiaries, taken as a whole, free
and clear of all Liens, other than Permitted Liens. No related party owns any
Tangible Personal Property utilized by the Company in its business as currently
conducted.
 
SECTION 3.21 Investment Company. Neither the Company nor any of its subsidiaries
is an investment company required to be registered as an investment company
pursuant to the Investment Company Act.
 
SECTION 3.22 Board Approval. Pursuant to meetings duly noticed and convened in
accordance with all applicable laws and at each of which a quorum was present,
the Board of Directors of the Company, after full and deliberate consideration,
has (i) duly approved this Agreement and resolved that the Merger and the
transactions contemplated hereby are fair to, advisable and in the best
interests of the Company’s shareholders, (ii) resolved to recommend that the
Company’s shareholders approve the Merger and the transactions contemplated
hereby and (iii) directed that the Merger be submitted for consideration by the
holders of Company Common Stock and Company Preferred Stock.
 
SECTION 3.23 Books and Records. Each of the Company and the subsidiaries
maintains and has maintained accurate books and records in accordance with GAAP
reflecting its assets and liabilities and accounts, notes and other receivables
and inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis.
 
SECTION 3.24 Accuracy of Information. To the knowledge of the Company, neither
this Agreement, the Company Disclosure Schedule nor any other document,
schedule, exhibit, certificate or instrument provided by the Company or any of
the Company’s subsidiaries or any of their respective employees or agents to
Parent in connection with the transactions contemplated hereby contains an
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained therein, not misleading. None of the
information supplied or to be supplied by the Company in writing specifically
for inclusion or incorporation by reference in (i) the Form S-4 will, at the
time the Form S-4 becomes effective under the Securities Act, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, not misleading,
except that no representation or warranty is made by the Company with respect to
statements made based on information supplied by Parent specifically for
inclusion or incorporation by reference in the Form S-4.
 

--------------------------------------------------------------------------------


ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Except as set forth on the Disclosure Schedule delivered by Parent to the
Company prior to the execution of this Agreement (the "Parent Disclosure
Schedule") and making specific reference to the particular subsection(s) of this
Agreement to which exception is being taken, Parent hereby represents and
warrants to the Company as follows:


SECTION 4.1 Organization, Standing and Corporate Power.
 
(a) Each of Parent, its subsidiaries and Merger Sub is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized and has the requisite
corporate or other power, as the case may be, and requisite authority to carry
on its business as presently being conducted. Each of Parent and its
subsidiaries is duly qualified or licensed to do business and is in good
standing in each jurisdiction listed in Section 4.1 of the Parent Disclosure
Schedule. Each of Parent and its subsidiaries is duly qualified or licensed to
conduct business in each jurisdiction in which the nature of its business or the
ownership, leasing or operation of its properties makes such qualification or
licensing necessary, except for those jurisdictions where the failure to be so
qualified or licensed or to be in good standing individually or in the aggregate
would not reasonably be expected to have a material adverse effect on Parent.
 
(b) Parent has delivered or made available to the Company prior to the execution
of this Agreement complete and correct copies of the certificate of
incorporation and by-laws or other organizational documents of Parent, its
subsidiaries and Merger Sub, as in effect at the date of this Agreement, and
which shall be in effect as of the Closing Date (subject to any amendments
permitted under Section 5.4(a) hereof).
 
SECTION 4.2 Subsidiaries
 
. (a) Section 4.2 of the Parent Disclosure Schedule lists the names and
jurisdiction of incorporation or organization of all the subsidiaries of Parent,
whether consolidated or unconsolidated. The outstanding securities of the
subsidiaries of Parent are set forth in Section 4.2 of the Parent Disclosure
Schedules and all outstanding shares of capital stock of, or other equity
interests in, each such subsidiary: (i) have been duly authorized, validly
issued and are fully paid and nonassessable and (ii) are owned directly or
indirectly by Parent, free and clear of all Liens. Except as set forth above or
in Section 4.2 of Parent Disclosure Schedule, Parent does not own, directly or
indirectly, any capital stock of or other equity or voting interests in any
person.
 
(b) Merger Sub is a newly formed corporation with no material assets or
liabilities, except for liabilities arising under this Agreement. Merger Sub
will not conduct any business or activities other than the issuance of its
capital stock to Parent prior to the Merger.
 
SECTION 4.3 Capital Structure. (a) The authorized capital stock of Parent
consists of 50,000,000 shares of common stock, $0.001 par value (the "Parent
Common Stock"), and no shares of preferred stock of Parent ("Parent Authorized
Preferred Stock"). As of the date hereof: (i) 18,000,000 shares of Parent Common
Stock were issued and outstanding; (ii) no (0) shares of Parent Common Stock
were held by Parent in its treasury; (iii) no (0) shares of Parent Common Stock
were held by subsidiaries of Parent; (iv) currently no shares of Parent Common
Stock were reserved for issuance pursuant to the stock-based plans identified in
Section 4.3 of the Parent Disclosure Schedule (such plans, collectively, the
"Parent Stock Plans"), of which approximately no (0) shares are subject to
outstanding employee stock options or other rights to purchase or receive Parent
Common Stock granted under the Parent Stock Plans (collectively, "Parent
Employee Stock Options"); and (v) no shares of Parent Common Stock are reserved
for issuance pursuant to convertible securities. Except as set forth in this
Section, there are no outstanding (i) shares of capital stock or other
securities (voting or otherwise) of the Parent, (ii) securities of the Parent
convertible into or exchangeable for shares of capital stock or securities
(voting or otherwise) of the Parent, or (iii) options, warrants or other rights
to acquire from the Parent, directly or indirectly, or obligations of the Parent
to issue, any capital stock or securities (voting or otherwise), or any other
securities convertible into or exchangeable for capital stock or securities of
the Parent. All outstanding shares of capital stock of Parent have been, and all
shares thereof which may be issued pursuant to this Agreement or otherwise will
be, when issued, duly authorized and validly issued and are fully paid and non
assessable. All shares of capital stock of Parent outstanding as of the date
hereof have been, and all shares which shall be issued as part of the Merger
Consideration will be, when issued, fully paid and nonassessable and not subject
to preemptive rights created by statute, the Parent’s Articles of Incorporation
as amended by the Articles of Amendment (the “Parent’s Articles of
Incorporation”) or any agreement to which the Parent is a party or by which the
Parent may be bound.
 

--------------------------------------------------------------------------------


(b) Parent has a sufficient number of duly authorized but unissued shares of
Parent Common Stock to issue the maximum number of such shares contemplated by
Article II of this Agreement as the Merger Consideration.
 
SECTION 4.4 Authority; Noncontravention. (a) Parent and Merger Sub have the
corporate power and authority to execute, deliver and perform this Agreement and
to consummate the transactions contemplated hereby. Except for any required
approval by Parent’s shareholders in connection with the consummation of the
Merger, all corporate acts and proceedings required to be taken by or on the
part of Parent and Merger Sub to authorize Parent and Merger Sub, as the case
may be, to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby have been duly and validly taken. This
Agreement constitutes a valid and binding agreement of Parent and Merger Sub.
 
(b) The execution and delivery of this Agreement does not and the consummation
of the transactions contemplated hereby will not conflict with or result in a
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any material obligation under (i) any provision of Parent’s or Merger Sub’s
articles of incorporation, (ii) any loan or credit agreement, note, mortgage,
indenture, lease or other Parent Contract or (iii) instrument, permit, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Parent or Merger Sub or their properties or assets.


(c) The execution, delivery and performance by Parent and Merger Sub of this
Agreement and the consummation of the Merger by Parent and Merger Sub requires
no consent, approval, order or authorization of, action by or in respect of, or
registration or filing with, any Governmental Entity other than (i) the filing
of a certificate of merger in accordance with the Secretary; (ii) compliance
with any applicable requirements of the HSR Act, if any; and with respect to
Parent, (iii) approval of, and declaration of effectiveness of, the registration
statement filed on Form S-4 with respect to the shares of Parent Common Stock
issued as Merger Consideration, (iv) listing of the shares of Parent Common
Stock issued as Merger Consideration on the OTC Bulletin Board, (v) compliance
with any applicable requirement of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); (vi) compliance with the Securities Act; and (vii)
compliance with any state securities or blue sky laws.



--------------------------------------------------------------------------------


(d) The execution and delivery of this Agreement and the consummation of the
Merger will not result in the creation of any Lien upon any asset of Parent.


(e) Except as set forth in Section 4.4(e) of the Parent Disclosure Schedule, no
consent, approval, waiver or other action by any person (other than the
governmental authorities referred to in (b) above) under any indenture, lease,
instrument or other material contract, agreement or document to which Parent is
a party or by which Parent is bound is required or necessary for, or made
necessary by reason of, the execution, delivery and performance of this
Agreement by Parent or the consummation of the Merger.


SECTION 4.5 Parent Documents. (a) As of their respective filing dates, (i)
Parent’s Annual Report on Form 10-KSB for its fiscal year ended December 31,
2004, and all reports, schedules, forms, information statements and other
documents (including exhibits) filed by Parent with the SEC subsequent to such
fiscal year end (together with all certifications required pursuant to the
Sarbanes-Oxley Act of 2002 ("SOXA"), the "Parent SEC Documents") complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder
applicable to such Parent SEC Documents, except as amended or supplemented by a
subsequently filed Parent SEC Document, and (ii) no Parent SEC Documents, as of
their respective dates, contained (except for such matters as were amended or
supplemented by a subsequently filed Parent SEC Document, if any), and no Parent
SEC Document filed subsequent to the date hereof through the Closing Date will
contain as of their respective dates, any untrue statement of a material fact or
omitted, and no Parent SEC Document filed subsequent to the date hereof and
through the Closing Date will omit as of their respective dates, to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of registration statements of Parent under the Securities
Act, in light of the circumstances under which they were made) not misleading
(excluding information furnished by Company or shareholders of Company for
inclusion therein, as to which no representation or warranty is given by
Parent).
 
(b) The financial statements of Parent included in the Parent SEC Documents
(including the related notes) complied as to form, as of their respective dates
of filing with the SEC (except as subsequently amended or supplemented by a
subsequent Parent SEC Document, if at all), in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with GAAP
(except, in the case of unaudited statements, as permitted by Quarterly Report
on Form l0-QSB of the SEC) applied on a consistent basis during the periods and
at the dates involved (except as may be indicated in the notes thereto) and
fairly present the consolidated financial condition of Parent and its
subsidiaries at the dates thereof and the consolidated results of operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to notes and normal year-end audit adjustments that were not, or
with respect to any such financial statements contained in any Parent SEC
Documents to be filed subsequently to the date hereof are not reasonably
expected to be, material in amount or effect). Except for liabilities (i) set
forth in Section 4.5 of the Parent Disclosure Schedule, (ii) reflected in
Parent’s audited financial statements as at, and for the period ending, December
31, 2004, including, without limitation, any liabilities described in any notes
thereto (or liabilities for which neither accrual nor footnote disclosure is
required pursuant to GAAP), (iii) incurred in the ordinary course of business
since December 31, 2004 consistent with Parent’s past practices, or (iv) in
connection with the negotiation and consummation of this Agreement and the
transactions contemplated hereby, Parent has no material liabilities or
obligations, whether absolute, accrued, contingent or otherwise.
 

--------------------------------------------------------------------------------


(c) Each of Parent, its directors and its senior financial officers has
consulted to the extent necessary with Parent's independent auditors and with
Parent's outside counsel with respect to, and (to the extent applicable to
Parent) is familiar in all material respects with all of the requirements of,
SOXA. Parent hereby reaffirms, represents and warrants to the Company the
matters and statements made in the certifications filed with the SEC pursuant to
Sections 302 and 906 of SOXA as if such certifications were made as of the
Closing Date.
 
SECTION 4.6 Parent Contracts. (a) Section 4.6 of the Parent Disclosure Schedule
lists all Parent Contracts other than non-disclosure agreements and
non-solicitation agreements entered into in the ordinary course of business
which are not material to the Parent. Each Parent Contract is valid and binding
on and enforceable against Parent (or, to the extent a subsidiary of Parent is a
party, such subsidiary) and, to the knowledge of Parent, each other party
thereto and is in full force and effect. Neither Parent nor any of its
subsidiaries is in breach or default under any Parent Contract. Neither the
Parent nor any subsidiary of the Parent knows of, or has received notice of, any
violation, default, right of acceleration of any obligation or loss of a
material benefit under (nor, to the knowledge of the Company, does there exist
any condition which with the passage of time or the giving of notice or both
would result in such a violation, default, right of acceleration of any
obligation or loss of a material benefit, under) any Parent Contract by any
other party thereto. Prior to the date hereof, Parent has made available to the
Company true and complete copies of all Parent Contracts.
 
(b) As used in this Agreement, “Parent Contracts” shall mean: 
 
(i) any Contract that (A) involves the payment or potential payment, pursuant to
the terms of any such Contract, by or to Parent or any of its subsidiaries, of
more than $50,000 individually or more than $200,000 in the aggregate and
(B) cannot be terminated within thirty (30) calendar days after giving notice of
termination without resulting in any material cost or penalty to Parent or any
of its subsidiaries;
 
(ii) any Contract which contains provisions which in any non-de minimis manner
restrict, or may restrict, the conduct of business as presently conducted by
Parent or any of its subsidiaries;
 
(iii) any Contract restricting in any way the right of Parent or any subsidiary
to engage in business or to compete in any business;
 

--------------------------------------------------------------------------------


(iv) any Contract providing for the indemnification or surety by Parent or any
of its subsidiaries;
 
(v) any strategic alliance, revenue sharing joint venture or partnership
agreement of Parent or any subsidiary of Parent;
 
(vi) any Contract which grants any right of first or last refusal or right of
first or last offer or similar right or that limits or purports to limit the
ability of Parent or any of its subsidiaries to own, operate, sell, transfer,
pledge or otherwise dispose of any material amount of assets or business;
 
(vii) any Contract providing for any material future payments that are
conditioned, in whole or in part, on a change of control of Parent or any of its
subsidiaries;
 
(viii) any employment agreement or any agreement or arrangement with any
officer, director or key employee of Parent or any subsidiary of Parent;
 
(ix) any Contract of Parent or any of its subsidiaries providing for or
pertaining to employment or consultation services for a specified or unspecified
term except for (A) Contracts involving payment of less than $50,000
individually or less than $200,000 in the aggregate, and (B) Contracts which can
be terminated within thirty (30) calendar days after giving notice of
termination without resulting in any material cost or penalty to Parent or any
of its subsidiaries, including, without limitation, any material severance pay
or post-employment liabilities or obligations of Parent or any of its
subsidiaries;
 
(x) any Contract pertaining to the use of or granting of any right to use or
practice any rights under any Intellectual Property of Parent, whether Parent is
the licensee or licensor thereunder, except for Contracts under which Parent or
any of its subsidiaries is a licensee or “off-the-shelf” software provided that,
to Parent’s knowledge, there is no default under any such Contract;
 
(xi) any Contract pursuant to which Parent or any of its subsidiaries leases or
uses any real property;
 
(xii) any Contract relating to Indebtedness of Parent or any of its subsidiaries
in excess of $50,000 or to preferred stock issued by Parent or any of its
subsidiaries (other than Indebtedness owing to or preferred stock owned by
Parent or any of its wholly-owned subsidiaries);
 
(xiii) any Contract with distributors, dealers, manufacturers, manufacturer’s
representatives, sales agencies, franchisees, or pre-clinical or clinical trial
testing entities;
 
(xiv) any Contract relating to (A) the future disposition or acquisition of any
assets or properties of Parent or any of its subsidiaries, other than
dispositions or acquisitions in the ordinary course of business consistent with
past practice, and (B) any merger or other type of business combination;
 

--------------------------------------------------------------------------------


(xv) any Contract between or among Parent or any of its subsidiaries, on the one
hand, and any officer, director, employee or shareholder of Parent or any of its
subsidiaries, or any affiliate or associate of any Parent (other than Parent or
any of its subsidiaries, which inter-company transactions are not the subject of
this clause), on the other hand;
 
(xvi) any collective bargaining agreement or labor contracts;
 
(xvii) any Contracts that (A) limit or contain restrictions on the ability of
Parent or any of its subsidiaries to declare or pay dividends on, to make any
other distribution in respect of or to issue or purchase, redeem or otherwise
acquire its capital stock, to incur Indebtedness, to incur or suffer to exist
any lien, to purchase or sell any assets and properties, to change the lines of
business in which it participates or engages or to engage in any business
combination or (B) require Parent or any of its subsidiaries to maintain
specified financial ratios or levels of net worth or other indicia of financial
condition;
 
(xviii) any Contract that (A) involves the payment or potential payment,
pursuant to the terms of any such Contract, by or to Parent or any of its
subsidiaries, of more than $50,000 and (B) cannot be terminated within thirty
(30) calendar days after giving notice of termination without resulting in any
material cost or penalty to Parent or any of its subsidiaries; and
 
(xix) any Contract not made in the ordinary course of business which is material
to Parent and its subsidiaries, taken as a whole, or which reasonably would be
expected (x) to delay the consummation of the Merger or any of the transactions
contemplated by this Agreement or (y) to have a material adverse effect on
Parent.
 
SECTION 4.7 Absence of Certain Changes. Except for liabilities incurred in
connection with this Agreement or the transactions contemplated hereby, and
except as disclosed in the Parent SEC Documents filed and publicly available
prior to the date hereof, since December 31, 2004, there has not been any of the
following: (i) any material adverse change in Parent or any event which either
individually or when aggregated with other event(s) has or reasonably would be
expected to have a material adverse effect on Parent, or (ii) to Parent’s
knowledge, any facts, circumstances or events that make it reasonably likely
that Parent will not be able to fulfill its obligations under this Agreement in
all material respects, any occurrence which would be required to be disclosed in
Parent’s annual report on Form 10-KSB if the end of the period for which such
report was due was the date hereof, but not including, with respect to this
clause (iii), disclosure that would be reported only in financial statements or
notes thereto, or management’s discussion or analysis concerning the same, in
respect of periods ending on the date hereof. Without limiting the foregoing,
except as set forth in Section 4.7 of the Parent Disclosure Schedule, there has
not occurred between December 31, 2004 and the date hereof:
 
(i) any declaration, setting aside or payment of any dividend or other
distribution in respect of the capital stock of Parent or any subsidiary not
wholly owned by Parent, or any direct or indirect redemption, purchase or other
acquisition by Parent or any subsidiary of any such capital stock of or any
option or warrant with respect to Parent or any subsidiary not wholly owned by
Parent;
 

--------------------------------------------------------------------------------


(ii) any authorization, issuance, sale or other disposition by Parent or any
subsidiary of any shares of capital stock of or option or warrant with respect
to Parent or any subsidiary, or any modification or amendment of any right of
any holder of any outstanding shares of capital stock of or any option or
warrant with respect to Parent or any subsidiary;
 
(iii) (x) any increase in the salary, wages or other compensation of any
officer, employee or consultant of Parent or any subsidiary whose annual salary
is, or after giving effect to such change would be, $50,000 or more; (y) any
establishment or modification of (A) targets, goals, pools or similar provisions
in respect of any fiscal year under any compensation or benefit plan, employment
Contract or other employee compensation arrangement or (B) salary ranges,
increase guidelines or similar provisions in respect of any compensation or
benefit plan, employment Contract or other employee compensation arrangement; or
(z) any adoption, entering into, amendment, modification or termination (partial
or complete) of any compensation or benefit plan except to the extent required
by applicable law and, in the event compliance with legal requirements presented
options, only to the extent that the option which Parent or subsidiary
reasonably believed to be the least costly was chosen;
 
(iv) (A) incurrences by Parent or any of the subsidiaries of Indebtedness in an
aggregate principal amount exceeding $50,000 (net of any amounts discharged
during such period), or (B) any voluntary purchase, cancellation, prepayment or
complete or partial discharge in advance of a scheduled payment date with
respect to, or waiver of any right of Parent or any subsidiary under, any
Indebtedness of or owing to Parent or any subsidiary (in either case other than
any Indebtedness of Parent or a subsidiary owing to Parent or a wholly-owned
subsidiary);
 
(v) any physical damage, destruction or other casualty loss (whether or not
covered by insurance) affecting any of the plant, real or personal property or
equipment of Parent or any subsidiary in an aggregate amount exceeding $50,000;
 
(vi) any material change in (x) any pricing, investment, accounting, financial
reporting, inventory, credit, allowance or tax practice or policy of Parent or
any subsidiary, (y) any method of calculating any bad debt, contingency or other
reserve of Parent or any subsidiary for accounting, financial reporting or tax
purposes or (z) the fiscal year of Parent or any subsidiary;
 
(vii) any write-off or write-down of or any determination to write off or down
any of the assets and properties of Parent or any subsidiary in an aggregate
amount exceeding $50,000;
 
(viii) any acquisition or disposition of, or incurrence of a lien upon, any
assets and properties of Parent or any subsidiary, other than in the ordinary
course of business consistent with past practice;
 
(ix) any (x) amendment of the certificate or articles of incorporation or
by-laws (or other comparable corporate charter documents) of Parent or any
subsidiary, (y) reorganization, liquidation or dissolution of Parent or any
subsidiary or (z) merger or other type of business combination involving Parent
or any subsidiary and any other person (other than Parent or another
wholly-owned subsidiary of Parent);
 

--------------------------------------------------------------------------------


(x) any entering into, amendment, modification, termination (partial or
complete) or granting of a waiver under or giving any consent with respect to
any Contract which is required (or had it been in effect on the date hereof
would have been required) to be disclosed in the Disclosure Schedule pursuant to
Section 3.6;
 
(xi) any lapse, or any material breach or default under, or the incurrence of
any material penalty or loss or diminishment of rights under, or the occurrence
of any event which, with notice or the passage of time or both, could constitute
the same, with respect to any Parent Contract;
 
(xii) capital expenditures or commitments for additions to property, plant or
equipment of Parent and any subsidiary constituting capital assets in an
aggregate amount exceeding $50,000, in the aggregate;
 
(xiii) any commencement or termination by Parent or any subsidiary of any line
of business;
 
(xiv) any transaction by Parent or any subsidiary with any officer, director, or
shareholder of Parent or any subsidiary, or any affiliate or associate of any of
them (other than Parent or any subsidiary) other than on an arm’s-length basis
on terms substantially the same as those available from unrelated third parties;
or
 
(xv) any entering into of an agreement to do or engage in any of the foregoing
after the date hereof.
 

--------------------------------------------------------------------------------


SECTION 4.8 Permits; Compliance with Applicable Laws
 
 
(a) Parent and its subsidiaries own and/or possess all Permits which are
required for the operation of the respective businesses of Parent and its
subsidiaries as presently conducted, except for those the failure to own or
possess would not reasonably be expected to have a material adverse effect on
Parent. Each such Permit is listed in Section 4.8 of the Parent Disclosure
Schedule. Each of Parent and its subsidiaries is in compliance with the terms of
its Permits and all the Permits are in full force and effect and no suspension,
modification or revocation of any of them is pending or, to the knowledge of
Parent, threatened, except where the failure to be in full force and effect
individually or in the aggregate would not reasonably be expected to have a
material adverse effect on Parent.
 
(b) Each of Parent and its subsidiaries is in compliance with all applicable
statutes, laws, regulations, ordinances, permits, rules, writs, judgments,
orders, decrees or arbitration awards of any Governmental Entity applicable to
Parent or its subsidiaries except where the failure to be in compliance
individually or in the aggregate would not have a material adverse effect on the
Parent.
 
(c) Except for filings with the SEC and filings with respect to Taxes, which are
the subject of Sections 4.5 and 4.10, respectively, and not covered by this
Section 4.8(b), the Parent and each of its subsidiaries have filed all
regulatory reports, schedules, forms, registrations and other documents,
together with any amendments required to be made with respect thereto, that they
were required to file with each Governmental Entity (the "Other Parent
Documents"), and have paid all fees and assessments due and payable in
connection therewith, except where the failure to make such payments and filings
individually or in the aggregate would not have a material adverse effect on the
Parent.
 
SECTION 4.9 Absence of Litigation
 
. (a) Section 4.9(a) of Parent Disclosure Schedule contains a true and current
summary description of each pending and, to Parent’s knowledge, threatened
Action with respect to Parent or any of its subsidiaries.
 
(b) Except as disclosed in Section 4.9(b) of Parent Disclosure Schedule, there
is no Action relating to Parent or any of its subsidiaries by or before any
Governmental Entity or otherwise pending or, to the best of Parent’s knowledge,
threatened, which could reasonably be expected to have a material adverse effect
on Parent nor, to the best of the Parent’s knowledge, are there any facts or
circumstances which could reasonably be expected to give rise to any such
Action.
 
(c) Except as disclosed in Section 4.9(c) of Parent Disclosure Schedule, there
is no Action relating to Parent or any of its subsidiaries by or before any
Governmental Entity or otherwise pending or, to the best of Parent’s knowledge,
threatened, which could reasonably be expected to delay, prohibit, make illegal,
or have a material adverse effect on the consummation of this Agreement or the
transactions contemplated hereby, or the benefits to the parties hereto intended
hereby and thereby.
 
(d) Prior to the execution of this Agreement, Parent has delivered to the
Company all responses of counsel for Parent and its subsidiaries to auditors’
requests for information delivered in connection with Parent’s audited financial
statements for the period ended January 31, 2004 (together with any updates
provided by such counsel) regarding Actions pending or threatened against,
relating to or affecting the Company or any of its subsidiaries
 
SECTION 4.10 Tax Matters
 
(a) Each of the Parent and each of its subsidiaries has (i) timely filed (or
there have been timely filed on its behalf) with the appropriate Governmental
Entities all United States federal income and other Tax Returns required to be
filed by it (giving effect to all extensions), except where the failure to file
any such Tax Returns in timely fashion or at all would not reasonably be
expected to have a material adverse effect, and such Tax Returns are true,
correct and complete in all material respects; (ii) timely paid in full (or
there has been timely paid in full on its behalf) all income and other material
Taxes required to have been paid by it; and (iii) made adequate provision (or
adequate provision has been made on its behalf) for all accrued Taxes not yet
due. The accruals and provisions for Taxes reflected in the Parent’s audited
consolidated balance sheet as of January 31, 2004 (and the notes thereto) and
the most recent quarterly financial statements (and the notes thereto) are
adequate in accordance with GAAP for all Taxes accrued or accruable through the
date thereof.
 

--------------------------------------------------------------------------------


(b) As of the date of this Agreement, no Federal, state, local or foreign
audits, suits or other administrative proceedings or court proceedings are
presently pending with regard to any Taxes or Tax Returns of the Parent or any
of its subsidiaries, and neither the Parent nor any subsidiary of the Parent has
received a written notice of any material pending or proposed claims, audits or
proceedings with respect to Taxes.
 
(c) No deficiency or proposed adjustment which has not been settled or otherwise
resolved for any amount of Tax has been proposed, asserted, or assessed in
writing by any Governmental Entity against, or with respect to, Parent or any of
its subsidiaries. There is no action, suit or audit now in progress, pending or,
to the knowledge of Parent, threatened against or with respect to Parent or any
of its subsidiaries with respect to any material Tax.
 
(d) Neither Parent nor any of its subsidiaries has been included in any
"consolidated," "unitary" or "combined" Tax Return (other than Tax Returns which
include only Parent and any of its subsidiaries) provided for under the laws of
the United States, any foreign jurisdiction or any state or locality with
respect to Taxes for any taxable year.
 
(e) No election under Section 341(f) of the Code has been made by Parent or any
of its subsidiaries.
 
(f) No claim has been made in writing by any Governmental Entities in a
jurisdiction where Parent or any of its subsidiaries does not file Tax Returns
that any such entity is, or may be, subject to taxation by that jurisdiction.
 
(g) Each of Parent and each of its subsidiaries has made available to Company
correct and complete copies of (i) all of their Tax Returns filed within the
past three years, (ii) all audit reports, letter rulings, technical advice
memoranda and similar documents issued by a Governmental Entity within the past
three years relating to the Federal, state, local or foreign Taxes due from or
with respect to Parent or any of its subsidiaries, and (iii) any closing letters
or agreements entered into by Parent or any of its subsidiaries with any
Governmental Entities within the past three years with respect to Taxes.
 
(h) Neither Parent nor any of its subsidiaries has received any notice of
deficiency or assessment from any Governmental Entity for any amount of Tax that
has not been fully settled or satisfied, and to the knowledge of Parent and its
subsidiaries no such deficiency or assessment is proposed.
 
SECTION 4.11 Employee Benefit Plans
 
(a) Section 4.11 of the Parent Disclosure Schedule contains a true and complete
list of all of Parent’s and its subsidiaries’ Employee Plans as of the date
hereof (“Parent Employee Plans”). With respect to the Employee Plans, all
required contributions for all periods ending before the Closing Date have been
or will be paid in full by the Closing Date.
 
(b) None of the Parent Employee Plans is subject to any pending investigations
or to the knowledge of Parent threatened investigations from any Governmental
Agencies who enforce applicable laws under ERISA and the Code.
 

--------------------------------------------------------------------------------


(c) Each of the Parent Employee Plans is, and has been, operated in accordance
with its terms and each of the Parent Employee Plans, and administration
thereof, is, and has been in compliance with the requirements of any and all
applicable statutes, orders or governmental rules or regulations currently in
effect, including, but not limited to, ERISA and the Code, except where the
failure to comply individually or in the aggregate would not have a material
adverse effect on Parent.
 
(d) No material amounts payable under the Parent Employee Plans will fail to be
deductible for Federal income tax purposes by virtue of Section 162(m) of the
Code.
 
(e) Neither Parent nor any subsidiary of Parent has any current or projected
liability with respect to post-employment or post-retirement welfare benefits
for retired, former, or current employees of Parent or any subsidiary of Parent.
 
SECTION 4.12 Labor Matters
 
(a) With respect to employees (and to the extent applicable, former employees)
of Parent and its subsidiaries: (i) to the knowledge of Parent, no senior
executive or key employee has any plans to terminate employment with Parent or
any of its subsidiaries; (ii) there is no unfair labor practice charge or
complaint against Parent or any of its subsidiaries pending or, to the knowledge
of Parent or any of its subsidiaries, threatened before the National Labor
Relations Board or any other comparable Governmental Entity; (iii) there is no
demand for recognition made by any labor organization or petition for election
filed with the National Labor Relations Board or any other comparable
Governmental Entity; (iv) there are, and have been, no collective bargaining
agreements; and (v) there is no litigation, arbitration proceeding, governmental
investigation, administrative charge, citation or action of any kind pending or,
to the knowledge of Parent, proposed or threatened against Parent or any of its
subsidiaries relating to employment, employment practices, terms and conditions
of employment or wages, benefits, severance and hours.
 

--------------------------------------------------------------------------------


(b) Section 4.12(b) of the Parent Disclosure Schedule lists the name, title,
date of employment and current annual salary of each current salaried employee
of Parent.
 
(c) Section 4.12(c) of the Parent Disclosure Schedule lists all contracts,
agreements, plans or arrangements covering any employee, officer or director of
Parent or its subsidiaries, all of which are in writing, have heretofore been
duly approved by the Parent’s Board of Directors, and true and complete copies
of all of which have heretofore been delivered to the Company.
 
SECTION 4.13 Environmental Matters
 
. Except for such matters which would not, individually or in the aggregate,
reasonably be expected to result in a material adverse effect on Parent:
 
(a) (i) Parent and its subsidiaries are in compliance with all applicable
Environmental Laws; (ii) neither Parent nor any of its subsidiaries has received
any written communication from any person or governmental entity that alleges
that Parent or any of its subsidiaries are not in compliance with applicable
Environmental Laws; and (iii) there have not been any Releases in any reportable
quantity, or in violation of any Environmental Law, of Hazardous Substances by
Parent or any of its subsidiaries, or, to the knowledge of Parent, by any other
party, at any property currently or formerly owned, leased or operated by Parent
or any of its subsidiaries that occurred during the period of Parent’s or any of
its subsidiaries’ ownership, lease or operation of such property or, to the
knowledge of Parent, prior thereto, and no property now or previously owned or
leased by Parent or any subsidiary is listed or proposed for listing on the
National Priorities List promulgated pursuant to CERCLA or on any similar state
list of sites requiring investigation or clean-up.


(b) Parent and its subsidiaries have all Environmental Permits necessary for the
conduct and operation of their business, and all such permits are in good
standing or, where applicable, a renewal application has been timely filed and
is pending agency approval, and Parent and its subsidiaries are in compliance
with all terms and conditions of all such Environmental Permits and are not
required to make any expenditure in order to obtain or renew any Environmental
Permits.


(c) There are no Environmental claims pending or, to the knowledge of Parent,
threatened, against Parent or any of its subsidiaries, or against any real or
personal property or operation that Parent or any of its subsidiaries owns,
leases or manages.


(d)  Neither Parent, any of its subsidiaries, nor, to the knowledge of Parent,
any prior owner or lessee of any property now or previously owned or leased by
Parent or any subsidiary, has handled any Hazardous Substance on any property
now or previously owned or leased by Parent or any subsidiary; and, without
limiting the foregoing, to the knowledge of Parent (i) no polychlorinated
biphenyl is or has been present, (ii) no asbestos is or has been present, and
(iii) there are no underground storage tanks, active or abandoned.


(e) To the knowledge of Parent, neither Parent nor any subsidiary has
transported or arranged for the transportation of any Hazardous Substance to any
location which is the subject of any Action that could lead to claims against
Parent, Merger Sub, the Company or any subsidiary for clean-up costs, remedial
work, damages to natural resources or personal injury claims, including, but not
limited to, claims under CERCLA.


(f) There are no Liens arising under or pursuant to any Environmental Law on any
real property owned or leased by Parent or any subsidiary, and no action of any
Governmental Authority has been taken or, to the knowledge of Parent, is in
process which could subject any of such properties to such Liens, and neither
Parent nor any subsidiary would be required to place any notice or restriction
relating to the presence of any Hazardous Substance at any property owned by it
in any deed to such property.


(g) There have been no environmental investigations, studies, audits, tests,
reviews or other analyses conducted by, or which are in the possession of,
Parent or any subsidiary in relation to any property or facility now or
previously owned or leased by Parent or any subsidiary which have not been
delivered to the Company prior to the execution of this Agreement.



--------------------------------------------------------------------------------


SECTION 4.14 Intellectual Property
 
(a) Section 4.14(a) of Parent Disclosure Schedule sets forth, for the
Intellectual Property licensed to, or used in the business of, Parent or any of
its subsidiaries, a complete and accurate list of all U.S. and foreign (i)
patents and patent applications, (ii) trademark or service mark registrations
and applications, (iii) copyright registrations and applications, (iv) Internet
domain names, and (v) all licenses granted to or by Parent for the use of the
foregoing and all license agreements. To the knowledge of Parent, Parent or one
of its subsidiaries has the valid right to use the Intellectual Property,
licensed to Parent or used in the business of Parent as it currently is
conducted.
 
(b) Neither Parent nor any of its subsidiaries owns any Intellectual Property
whether used in its business or otherwise except as disclosed in Section 4.14 of
Parent Disclosure Schedule, including Parent’s rights, if any, as a licensor
under licenses disclosed therein.
 
(c) Except as disclosed in Section 4.14 of Parent Disclosure Schedule, all
Intellectual Property utilized in the business of Parent and its subsidiaries is
pursuant to license agreements with third parties, copies of which have
previously been provided to the Company. Each such license agreement listed in
Section 4.14 of Parent Disclosure Schedule is valid and binding on and
enforceable against Parent (or, to the extent a subsidiary of Parent is a party,
such subsidiary) and, to the knowledge of Parent, each other party thereto and
is in full force and effect. To the knowledge of Parent there is no pending or
threatened opposition, interference, invalidation or cancellation proceeding
before any court or registration authority in any jurisdiction against any
Intellectual Property used by Parent or its subsidiaries.
 
(d) To the knowledge of Parent, the conduct of Parent’s and its subsidiaries’
business as currently conducted or planned by Parent to be conducted does not,
in any material respect, infringe upon (either directly or indirectly such as
through contributory infringement or inducement to infringe), dilute,
misappropriate or otherwise violate any Intellectual Property owned or
controlled by any third party.
 
(e) To Parent’s knowledge, no third party is misappropriating, infringing,
diluting, or violating any Intellectual Property licensed to or by Parent or its
subsidiaries and, to the knowledge of Parent, no such claims have been made
against a third party by Parent or its subsidiaries.
 
(f) Parent and its subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of their trade secrets. Neither
Parent nor any subsidiary is, or has received any notice that it is, in default
(or with the giving of notice or lapse of time or both, would be in default)
under any license to use such Intellectual Property, nor is there any default
(or any condition which, with the giving of notice or lapse of time or both,
would constitute a default) under any license out by Parent of any such
Intellectual Property. This Agreement and the transactions contemplated hereby
will not conflict with, or result in a default in respect of, or a diminishment
of rights with respect to (whether with the giving of notice or lapse of time or
both), any Intellectual Property licensed by Parent.
 

--------------------------------------------------------------------------------


(g) Section 4.14 of the Parent Disclosure Schedule sets forth the Parent's
product candidates (the "Parent Products") except for any category of Parent
Products specifically indicated to be excluded on that Schedule (Parent Products
in a category so excluded are hereinafter referred to as “Excluded Parent
Products”), and each Parent Product (other than Excluded Parent Products) is in
the phase of clinical trials as set forth in Section 4.14. of the Parent
Disclosure Schedule. To the knowledge of the Parent, the consummation of the
Merger and the transactions contemplated in this Agreement will not alter or
impair the Parent’s ability with respect to the Parent’s Intellectual Property,
the Parent Products or the development of the Parent Products in any respect.
 
SECTION 4.15 Insurance Matters
 
. No later than the Effective Time, Parent and its subsidiaries will have all
material primary insurance with financially sound and nationally recognized
insurance carriers providing insurance coverage, including, but not limited to,
directors and officers liability insurance, that is customary in amount and
scope for other companies in the industry in which Parent and its subsidiaries
operate. As of the Effective Time, all such insurance policies will be in full
force and effect and all premiums due and payable thereon will be paid. The
insurance coverage provided by such policies will not terminate or lapse by
reason of the transactions contemplated by this Agreement. As of the Effective
Time, neither Parent nor any subsidiary will have received notice that any
insurer under any policy of Parent is denying liability with respect to a claim
thereunder or defending under a reservation of rights clause.
 
SECTION 4.16 Transactions with Affiliates. There are (i)  no outstanding amounts
payable to or receivable from, or advances by Parent or any of its subsidiaries
to, and neither Parent nor any of its subsidiaries is otherwise a creditor of or
debtor to, any officer, director, or shareholder of Parent or any Related
Person, other than as part of the normal and customary terms of such persons’
employment or service as an officer, director or employee of Parent or any of
its subsidiaries; (ii) no Related Person provides or causes to be provided any
assets, services or facilities to Parent or any subsidiary; (iii) neither Parent
nor any subsidiary provides or causes to be provided any assets, services or
facilities to any Related Person; and (iv) neither Parent nor any subsidiary
beneficially owns, directly or indirectly, any assets or property of any Related
Person, which, in the case of clauses (i) - (iv) above, if required to be
disclosed in Parent’s Form 10-KSB, is not so disclosed. Each of the liabilities
and transactions identified on Parent’s Form 10-KSB or in Section 4.16 of the
Parent Disclosure Schedule, if such action occurred after December 31, 2004, was
incurred or engaged in, as the case may be, on an arm’s-length basis.
 
SECTION 4.17 Voting Requirements. The consent or approval of the holders of the
outstanding shares of Parent Common Stock or any other class of Parent capital
stock is not required to approve the Merger and the transactions contemplated by
this Agreement under applicable law and the Parent’s organizational instruments.
The consent or affirmative vote of holders of a majority of the outstanding
shares of the capital stock of Merger Sub is the only vote of holders of capital
stock of Merger Sub required by applicable law and Merger Sub’s organization
instruments.
 
SECTION 4.18 Brokers. Except as set forth in Section 4.18 of the Parent
Disclosure Schedule, no broker, investment banker, financial advisor, finder,
consultant or other person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee, compensation or commission, however and whenever
payable, in connection with the Merger and the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Parent or Merger Sub.
 

--------------------------------------------------------------------------------


SECTION 4.19 Real Property. Each of Parent and its subsidiaries has valid
leaseholds in all real estate leased by it, other than Permitted Liens. Neither
Parent nor any of its subsidiaries owns any real property. Section 4.19(a) of
the Parent Disclosure Schedule sets forth a complete list of all real property
leased, subleased, or otherwise occupied or used by Parent and its subsidiaries
as lessee.
 
SECTION 4.20 Tangible Personal Property. Except as would not materially impair
Parent and its operations or the operations of its subsidiaries, the Tangible
Personal Property owned, leased or used by Parent or any of its subsidiaries is
in the aggregate sufficient and adequate to carry on their respective businesses
in all material respects as presently conducted and is, in the aggregate and in
all material respects, in good operating condition and repair, normal wear and
tear excepted. Section 4.20 of the Parent Disclosure Schedule lists Parent’s
Tangible Personal Property having a replacement cost of not less than $500 for
each item. Parent and its subsidiaries are in possession of and have good title
to, or valid leasehold interests in or valid rights under contract to use, the
Tangible Personal Property material to Parent and its subsidiaries, taken as a
whole, free and clear of all Liens, other than Permitted Liens. No related party
owns any Tangible Personal Property utilized by Parent in its business as
currently conducted.
 
SECTION 4.21 Investment Company. Neither Parent nor any of its subsidiaries is
an investment company required to be registered as an investment company
pursuant to the Investment Company Act.
 
SECTION 4.22 Board Approval. Pursuant to meetings duly noticed and convened in
accordance with all applicable laws and at each of which a quorum was present,
the Board of Directors of Parent, after full and deliberate consideration, has
duly adopted this Agreement and resolved that the Merger and the transactions
contemplated hereby are in the best interests of Parent’s shareholders. The
Board of Directors of Merger Sub unanimously has duly approved this Agreement
and has determined that the Merger is advisable.
 
SECTION 4.23 Books and Records. Each of Parent and its subsidiaries maintains
and has maintained accurate books and records in accordance with GAAP reflecting
its assets and liabilities and accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis.
 
SECTION 4.24 Accuracy of Information. To the knowledge of Parent, neither this
Agreement, the Parent Disclosure Schedule nor any other document, schedule,
exhibit, certificate or instrument provided by the Parent, any of the Parent’s
subsidiaries, Merger Sub or any of their respective employees or agents to the
Company in connection with the transactions contemplated hereby contains an
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained therein, not misleading. None of the
information supplied or to be supplied by Parent specifically for inclusion or
incorporation by reference in (i) the Form S-4 will, at the time the Form S-4
becomes effective under the Securities Act, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, except that no
representation or warranty is made by Parent with respect to statements made or
incorporated by reference therein based on information supplied by the Company
specifically for inclusion or incorporation by reference in the Form S-4. The
Form S-4 will comply as to form in all material respects with the requirements
of the Securities Act and the rules and regulations thereunder.
 



--------------------------------------------------------------------------------


 
ARTICLE V
 
COVENANTS RELATING TO CONDUCT OF BUSINESS
 
SECTION 5.1 Conduct of Business by the Company. Except as required by applicable
law or regulation and except as otherwise contemplated by this Agreement, until
the earlier of the termination of this Agreement or the Effective Time, the
Company shall, and cause its subsidiaries to, conduct their respective
businesses in the ordinary course and consistent with past practices. Except as
set forth in Section 5.1 of the Company Disclosure Schedule, as required by
applicable law or regulation and except as otherwise contemplated by this
Agreement or except as previously consented to by Parent, in writing, after the
date hereof the Company shall not, and shall not permit any of its subsidiaries
to:


(a) amend or otherwise change its certificate of incorporation or by-laws;
 
(b) issue, sell, pledge, dispose of, encumber, or authorize the issuance, sale,
pledge, disposition, grant or encumbrance of (i) any shares of its capital stock
of any class, or options, warrants, convertible securities or other rights of
any kind to acquire shares of such capital stock, or any other ownership
interest, thereof, other than (x) any issuance pursuant to any outstanding
security or agreement of Company disclosed in accordance with this Agreement, or
(y) any issuance or sale pursuant to any plan for or agreement with any officer,
director or employee of Company, or (ii) any of its assets, tangible or
intangible;
 
(c) declare, set aside, make or pay any dividend or other distribution, payable
in cash, stock, property or otherwise, with respect to its capital stock;
 
(d) (i) reclassify, combine, split, or subdivide, directly or indirectly, any of
its capital stock, or (ii) redeem, purchase or otherwise acquire, directly or
indirectly, any of its capital stock, except from any officer, director or
employee upon termination of such officer, director or employee in accordance
with any agreements to do the same which are expressly disclosed pursuant to
this Agreement;
 
(e) (i) acquire (including, without limitation, for cash or shares of stock, by
merger, consolidation, or acquisition of stock or assets) any interest in any
corporation, partnership or other business organization or division thereof or
any assets, or make any investment either by purchase of stock or securities,
contributions of capital or property transfer, or purchase any property or
assets of any other person, (ii) incur any indebtedness for borrowed money or
issue any debt securities other than the Company Convertible Promissory Notes or
assume, guarantee or endorse or otherwise as an accommodation become responsible
for, the obligations of any person, or make any loans or advances, or (iii)
enter into any Contract which constitutes a Company Significant Contract;



--------------------------------------------------------------------------------


(f) make any capital expenditure or enter into any contract or commitment
therefore in excess of $100,000, individually or in the aggregate;


(g) amend, terminate or extend any Company Significant Contract;


(h) delay or accelerate payment of any account payable or other liability of the
Company beyond or in advance of its due date or the date when such liability
would have been paid in the ordinary course of business consistent with past
practice;


(i) take any action, or permit any event or condition to occur or exist, which
would cause any representation or warranty of the Company to be untrue; or


(j) agree, in writing or otherwise, to take or authorize any of the
foregoing actions or any action which would make any representation or warranty
contained in Article III untrue or incorrect.


SECTION 5.2 Advice of Changes. Each of the Company, as one party, and Parent and
Merger Sub, together as the second party, shall promptly advise the other party
orally and in writing to the extent it has knowledge of (i) any representation
or warranty made by it contained in this Agreement that is qualified as to
materiality becoming untrue or inaccurate in any respect or any such
representation or warranty that is not so qualified becoming untrue or
inaccurate in any material respect, (ii) the failure by it to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it under this Agreement; (iii) any suspension, termination, limitation,
modification, change or other alteration of any agreement, arrangement, business
or other relationship with any of the Company’s or its subsidiaries’ respective
customers, suppliers or sales or design personnel; and (iv) any change or event
having, or which, insofar as reasonably can be foreseen, could have a material
adverse effect on such party or on the accuracy and completeness of its
representations and warranties or the ability of such party to satisfy the
conditions set forth in Article VII; provided, however, that no such
notification shall affect the representations, warranties, covenants or
agreements of the parties (or remedies with respect thereto) or the conditions
to the obligations of the parties under this Agreement; and provided further
that a failure to comply with this Section 5.2 shall not constitute a failure to
be satisfied of any condition set forth in Article VII unless the underlying
untruth, inaccuracy, failure to comply or satisfy, or change or event would
independently result in a failure of a condition set forth in Article VII to be
satisfied.
 
SECTION 5.3 No Solicitation by the Company. (a) The Company will promptly notify
Parent after receipt of any offer with respect to a Company Acquisition Proposal
or any request for nonpublic information relating to the Company or for access
to the properties, books or records of the Company by any person that may be
considering making, or has made, an offer with respect to a Company Acquisition
Proposal and will keep Parent fully informed of the status and details of any
such offer, indication or request. “Company Acquisition Proposal” means any
proposal for a merger or other business combination involving the Company or the
acquisition of any equity interest in, or a substantial portion of the assets
of, the Company, other than the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------


(b) From the date hereof until the termination hereof, the Company and the
officers of the Company will not and the Company will use its best efforts to
cause its directors, employees and agents not to, directly or indirectly, (i)
take any action to solicit, initiate or encourage any offer or indication of
interest from any person or entity with respect to any Company Acquisition
Proposal, (ii) engage in negotiations with, or disclose any nonpublic
information relating to the Company or (iii) afford access to the properties,
books or records of the Company to, any person or entity that may be considering
making, or has made, an offer with respect to a Company Acquisition Proposal.


SECTION 5.4 Conduct of Business by Parent
 
. Except as required by applicable law or regulation and except as otherwise
contemplated by this Agreement, until the earlier of the termination of this
Agreement or the Effective Time, Parent shall, and cause its subsidiaries to
conduct their respective businesses in the ordinary course and consistent with
past practices. Except as set forth in Section 5.4 of the Parent Disclosure
Schedule, as required by applicable law or regulation and except as otherwise
contemplated by this Agreement or except as previously consented to by the
Company, in writing, after the date hereof Parent shall not, and shall not
permit any of its subsidiaries to:


(a) amend or otherwise change its certificate of incorporation or by-laws, other
than to increase the number of authorized shares of Parent Common Stock or
Parent preferred stock, or to otherwise implement the terms and conditions of
this Agreement, or as permitted by this Agreement;
 
(b) issue, sell, pledge, dispose of, encumber or authorize the issuance, sale,
pledge disposition, grant or encumbrance of (i) any shares of its capital stock
of any class, or options, warrants, convertible securities or other rights of
any kind to acquire shares of such capital stock, or any other ownership
interest thereof, other than (x) any issuance in connection with a Qualified
Financing, (y) any issuance pursuant to any outstanding security or agreement of
Parent, or (z) any issuance or sale pursuant to any plan for or agreement with
any officer, director or employee of Parent; or (ii) any of its assets, tangible
or intangible, except pursuant to contracts or agreements identified in Parent
Disclosure Schedule;
 
(c) declare, set aside, make or pay any dividend or other distribution, payable
in cash, stock, property or otherwise, with respect to its capital stock,
except, if at all, with respect to shares which may be issued in a Qualified
Financing;
 
(d) (i) reclassify, combine, split, or subdivide, directly or indirectly, any of
its capital stock, or (ii) redeem, purchase or otherwise acquire, directly or
indirectly, any of its capital stock, except from any officer, director or
employee upon termination of such officer, director or employee;
 
(e) (i) acquire (including, without limitation, for cash or shares of stock, by
merger, consolidation, or acquisition of stock or assets) any interest in any
corporation, partnership or other business organization or division thereof or
any assets, or make any investment either by purchase of stock or securities,
contributions of capital or property transfer, or purchase any property or
assets of any other person, (ii) incur any indebtedness for borrowed money other
than pursuant to agreements disclosed in the Parent Disclosure Schedule, or
issue any debt securities other than pursuant to agreements disclosed in the
Parent Disclosure Schedule or assume, guarantee or endorse or otherwise as an
accommodation become responsible for, the obligations of any person, or make any
loans or advances other than pursuant to licensing/development agreements
entered into in the ordinary course of Parent’s business, consistent with past
practice, or (iii) enter into any new Parent Contract not otherwise permitted
pursuant to this Agreement;
 

--------------------------------------------------------------------------------


(f) make any capital expenditure or enter into any contract or commitment
therefore other than pursuant to licensing/development agreements disclosed in
Section 4.6 of the Parent Disclosure Schedule;


(g) amend, terminate or extend any Parent Contract;


(h) delay or accelerate payment of any account payable or other liability of the
Company beyond or in advance of its due date or the date when such liability
would have been paid in the ordinary course of business consistent with past
practice;


(i) take any action, or permit any event or condition to occur or exist, which
would cause any representation or warranty of Parent to be untrue; or


(i) agree, in writing or otherwise, to take or authorize any of the
foregoing actions or any action which would make any representation or warranty
contained in Article IV untrue or incorrect.


 
Notwithstanding the foregoing, and anything to the contrary in this Agreement,
the parties acknowledge and agree that Parent may negotiate, execute, deliver
and perform agreements to establish customary benefit and compensation
arrangements for its officers, directors and employees, appoint additional
officers or directors and hire new employees and enter into customary agreements
with them, enter in to customary arrangements to obtain insurance, enter into
formal arrangements concerning its occupancy and use of its current headquarters
space in New York, New York, amend, create and adopt such corporate governance
policies, procedures, rules and regulations, as may be appropriate in connection
with Parent’s listing application or SOXA, take actions which are appropriate or
necessary to enhance the corporate staffing and operations of Parent, and take
actions which are appropriate or necessary to memorialize the registration
rights of Parent’s stockholders as heretofore disclosed to Company’s management
(each of the foregoing, a “Permitted Parent Action”), and no such Permitted
Parent Action shall be deemed to breach any Parent representation, warranty,
covenant or agreement in this Agreement, provided, that no such Permitted Parent
Action shall have a material adverse effect on Parent and that Parent shall
notify the Company of each such Permitted Parent Action. In appointing officers
or directors between the date of this Agreement and the Closing Date pursuant to
this paragraph, Parent shall only appoint, if any at all, (i) independent
directors, (ii) other directors to replace existing directors, and (iii) one or
more officers to replace functions currently performed by any officer or
officers being replaced. In no event will any contract with any officer be in an
amount which individually, or taken together with all other contracts with any
such newly appointed officers, in the aggregate, is material to Parent.
 
 

--------------------------------------------------------------------------------


In addition, notwithstanding the foregoing, and anything to the contrary in this
Agreement, the parties acknowledge and agree that Parent may amend its bylaws as
necessary or appropriate by resolution of its Board of Directors (x) to ratify
the number of directors constituting Parent’s Board of Directors, (y) to
increase the number of directors constituting Parent’s Board of Directors in
order that the number of directors constituting Parent’s Board of Directors
shall be four (4) directors thereafter up until the Effective Time, and (z) to
increase the number of directors constituting Parent’s Board of Directors as of
the Effective Time in order that the number of directors constituting Parent’s
Board of Directors shall be six (6) directors as of the Effective Time. In
addition, Parent’s Board of Directors may fill the vacancies so created in
accordance with Section 6.9 of this Agreement. Each of the foregoing actions
shall constitute a “Permitted Parent Action”, and no such Permitted Parent
Action shall be deemed to breach any Parent representation, warranty, covenant
or agreement in this Agreement.
 
SECTION 5.5 No Solicitation by Parent
 
. (a) Parent will promptly notify the Company after receipt of any offer or
indication that any person is considering making an offer with respect to a
Parent Acquisition Proposal or any request for nonpublic information relating to
Parent or for access to the properties, books or records of Parent by any person
that may be considering making, or has made, an offer with respect to a Parent
Acquisition Proposal and will keep the Company fully informed of the status and
details of any such offer, indication or request. “Parent Acquisition Proposal”
means any proposal for a merger or other business combination involving Parent
or the acquisition of any equity interest in, or a substantial portion of the
assets of, Parent, other than (a) the transactions contemplated by this
Agreement or (b) a Qualified Financing, (c) any other transaction which Parent
may enter into without violating Section 5.4 of this Agreement.


(b) From the date hereof until the termination hereof, Parent and the officers
of Parent will not and Parent will use its best efforts to cause its directors,
employees and agents not to, directly or indirectly, (i) take any action to
solicit, initiate or encourage any offer or indication of interest from any
person or entity with respect to any Parent Acquisition Proposal, (ii) engage in
negotiations with, or disclose any nonpublic information relating to Parent or
(iii) afford access to the properties, books or records of Parent to, any person
or entity that may be considering making, or has made, an offer with respect to
a Parent Acquisition Proposal.


SECTION 5.6 Transition. To the extent permitted by applicable law, Parent and
the Company shall, and shall cause their respective subsidiaries, affiliates,
officers and employees to, use their commercially reasonable efforts to
facilitate the integration of the Company and its subsidiaries with the
businesses of Parent and its subsidiaries to be effective as of the Closing
Date.
 



--------------------------------------------------------------------------------


 
ARTICLE VI
 
ADDITIONAL AGREEMENTS
 
SECTION 6.1 Preparation of the Form S-4
 
. (a) As promptly as practicable following the date of this Agreement and the
receipt of all appropriate information (including, without limitation, audited
and unaudited financial statements from the Company), Parent shall prepare and
file with the SEC (and the Company shall cooperate and participate in the
preparation of) a Registration Statement on Form S-4 (the “Form S-4”), in which
a prospectus (the “Prospectus”) shall be included for the purpose of registering
the shares of Parent Common Stock issued or reserved for issuance as part of the
Merger Consideration and permitting the resale of their respective Merger
Consideration by the securityholders of the Company and those affiliates of the
Company identified in Section 6.10 of the Company Disclosure Schedule as
provided in the last sentence of this Section 6.1(a), in each case subject to
the Lock-Up Period. Each of Parent and the Company shall use their reasonable
best efforts to (i) have the Form S-4 and the Prospectus declared effective
under the Securities Act as promptly as practicable after such filing and keep
the Form S-4 effective as long as necessary to consummate the Merger and the
transactions contemplated hereby, and (ii) the Prospectus "cleared" by the SEC’s
staff for mailing, if required, in connection with the Company Shareholder
Meeting as promptly as practicable after such filing. As promptly as practicable
after the Form S-4 is declared effective, and in no event later than Ten (10)
business days thereafter, the Company shall cause the Prospectus to be mailed to
its shareholders. In the event that the Prospectus has not remained in effect,
Parent shall file, with the SEC, no later than one (1) year after the Effective
Date, a registration statement under the Securities Act and a Prospectus for
resale covering all shares subject to the Prospectus which are not “freely
tradeable” and those shares held by affiliates of the Parent.
 
(b) The Company and Parent shall cooperate with one another (i) in connection
with the preparation of the Prospectus and the Form S-4, (ii) in determining
whether any other action by or in respect of, or filing with, any governmental
body, agency or official, or authority or any actions, consents, approvals or
waivers are required to be obtained from parties to any leases and other
material contracts in connection with the consummation of the Merger, and (iii)
in seeking any such actions, consents, approvals or waivers or making any such
filings, furnishing information required in connection therewith or with the
Prospectus or the Form S-4 and seeking timely to obtain any such actions,
consents, approvals or waivers.


(c) Parent shall use its commercially reasonable efforts to obtain consent from
its shareholders for all other actions contemplated herein, if any, which
require the consent of the shareholders of Parent, including without limitation
the actions set forth in Section 6.9. 


(d)  The Company shall furnish to Parent and to Parent’s independent certified
public accountants such workpapers and supporting documentation, as well as such
consents by the Company’s independent public certified accountants, as Parent or
Parent’s independent certified public accountants may reasonably require in
order to include the Company’s financial statements and the related reports of
Company’s independent certified public accountants in Parent’s filing with the
SEC on Form S-4 or any other filing required to be made by Parent with the SEC.
The Company shall furnish all information concerning the Company as Parent may
reasonably request in connection with such actions and the preparation of the
Form S-4 and the Prospectus.
 

--------------------------------------------------------------------------------


(e)  On or prior to the filing of Parent’s registration statement on Form S-4
contemplated by this Agreement, the Company shall have furnished or arranged to
be furnished to Parent and to Parent’s independent certified public accountants
such Company financial statements, audited and unaudited (including, without
limitation, the Company Financial Statements and financial statements for such
additional periods as may be required under applicable laws and regulations),
workpapers and supporting documentation, as well as such consents by the
Company’s independent public certified accountants, as are Parent or Parent’s
independent certified public accountants shall have reasonably requested or may
reasonably require in order to include the Company financial statements and the
related reports of Company’s independent certified public accountants, in
satisfaction of all applicable SEC rules and regulations, in Parent’s
registration statement on Form S-4 to be filed with the SEC as contemplated by
this Agreement and rely upon the same. The Company’s financial statements
included in the Form S-4 shall, at the time of filing of the Form S-4, satisfy
the relevant SEC financial reporting and filing requirements.
 
(f)  On or prior to the Effective Time, the Company shall have furnished or
arranged to be furnished to Parent and to Parent’s independent certified public
accountants such workpapers and supporting documentation, as well as such
consents by the Company’s independent public certified accountants, as are
Parent or Parent’s independent certified public accountants shall have
reasonably requested or may reasonably require in order to include the Company
financial statements and the related reports of Company’s independent certified
public accountants, in satisfaction of all applicable SEC rules and regulations,
in Parent’s registration statement on Form S-4 as the same shall have been
amended, if at all, by Parent and as the Parent same shall have requested
acceleration of effectiveness by the SEC as contemplated by this Agreement, and
rely upon the same. The Company’s financial statements included in the Form S-4
shall, at the time of effectiveness of the Form S-4, satisfy the relevant SEC
financial reporting and filing requirements.
 
(g)  On or prior to the Effective Time, and in any event, as required prior to
such date in connection with any filings or disclosures Parent may deem
necessary to make under applicable securities laws, the Company will furnish to
Parent and to Parent’s independent certified public accountants such financial
statements, and such workpapers and supporting documentation, as well as such
consents by the Company’s independent public certified accountants, as Parent or
Parent’s independent certified public accountants have reasonably requested or
may reasonably require in order to include the Company Financial Statements and
the related reports of Company’s independent certified public accountants in
Parent’s filing with the SEC on Form 8-K covering this Agreement or in other
disclosures or filings that Parent may deem it necessary to make under
applicable securities laws, and rely upon the same. 
 
(h)  The Form S-4 and Prospectus shall not, at (i) the time the Form S-4 is
declared effective by the SEC; (ii) the time the Prospectus (or any amendment
thereof or supplement thereto) is first mailed to shareholders of the Company;
(iii) the time of the Company’s Shareholders’ Meeting; and (iv) the Effective
Time, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading. If at any time prior to the Effective Time
any event or circumstance relating to Parent or any of its subsidiaries, or
their respective officers or directors, should be discovered by Parent which
should be set forth in an amendment or a supplement to the Form S-4 or
Prospectus, Parent shall promptly inform the Company. The Form S-4 or Prospectus
shall comply in all material respects as to form and substance with the
requirements of the Securities Act, the Exchange Act and the rules and
regulations thereunder. Notwithstanding the foregoing, Parent and Merger
Subsidiary make no representation or warranty with respect to any information
supplied by the Company which is contained in, or furnished in connection with
the preparation of, any of the foregoing documents.
 

--------------------------------------------------------------------------------


(i)  The information supplied by the Company for inclusion in the Form S-4 and
Prospectus shall not, at (i) the time the Form S-4 is declared effective; (ii)
the time the Prospectus (or any amendment thereof or supplement thereto) is
first mailed to the shareholders of the Company; (iii) the time of the Company’s
Shareholders' Meeting; and (iv) the Effective Time, contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements therein not misleading. If
at any time prior to the Effective Time any event or circumstance relating to
the Company or any of its subsidiaries or their respective officers or
directors, should be discovered by the Company which should be set forth in an
amendment or a supplement to the Form S-4 or Prospectus, the Company shall
promptly inform Parent. The information provided by the Company for inclusion in
the Form S-4 and Prospectus shall comply in all material respects as to form and
substance with the requirements of the Securities Act, the Exchange Act and the
rules and regulations thereunder. Notwithstanding the foregoing, the Company
makes no representations or warranty with respect to any information supplied by
Parent or Merger Sub which is contained in, or furnished in connection with the
preparation of, any of the foregoing documents.
 
SECTION 6.2 Shareholders’ Meeting. The Company shall cause a meeting of its
shareholders (or take action by written consent of its shareholders as permitted
under applicable law) (the “Company Shareholders Meeting”) to be duly called and
held within 30 days following the effective date of the Form S-4 for the purpose
of voting on the adoption of this Agreement.


SECTION 6.3 Letters of Company’s Accountants. The Company shall cause to be
delivered to Parent a letter from the Company’s independent accountants dated a
date not later than the second business day next preceding the date on which the
Form S-4 shall become effective, addressed to Parent, in form and substance
reasonably satisfactory to Parent and customary in scope and substance for
comfort letters delivered by independent public accountants in connection with
registration statements similar to the Form S-4.
 
SECTION 6.4 Access to Information; Confidentiality. (a) Each party shall, and
shall cause its subsidiaries to, afford to the other party and to the officers,
current employees, accountants, counsel, financial advisors, agents, lenders and
other representatives of such party and its subsidiaries, reasonable access
during normal business hours during the period prior to the Effective Time to
all its respective properties, books, contracts, commitments, personnel and
records and, during such period, each party shall, and shall cause each of its
subsidiaries to, furnish promptly to the other party (a) a copy of each material
report, schedule, registration statement and other document filed by it with any
Governmental Entity and (b) all other information concerning its business,
properties and personnel as such other party may reasonably request.
 

--------------------------------------------------------------------------------


(b) The parties will hold, and will use its best efforts to cause its officers,
directors, employees, consultants, advisors and agents to hold, in confidence,
unless compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning the
other party and its subsidiaries furnished to it in connection with the
transactions contemplated hereby, except to the extent that such information can
be shown to have been (i) previously known on a nonconfidential basis by the
disclosing party, (ii) in the public domain through no fault of the disclosing
party, or (iii) later lawfully acquired by the disclosing party from sources;
provided that each party may disclose such information to its officers,
directors, employees, consultants, advisors and agents in connection with the
Merger so long as such persons are informed of the confidential nature of such
information and are directed to treat such information confidentially. Each
parties’ obligation to hold such information in confidence shall be satisfied if
it exercises the same care with respect to such information as it would exercise
to preserve the confidentiality of its own similar information. Notwithstanding
any other provision of this Agreement, if this Agreement is terminated, such
confidence shall be maintained and all confidential materials shall be destroyed
or delivered to their owner, upon request.


SECTION 6.5 Commercially Reasonable Efforts. Except where otherwise provided in
this Agreement, each party will use its commercially reasonable efforts to take,
or cause to be taken, all action and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate the Merger as soon as practicable after the satisfaction of the
conditions set forth in Article VIII hereof, provided that the foregoing shall
not require the Company, Parent or Merger Sub to take any action or agree to any
condition that might, in the reasonable judgment of the Company or Parent, as
the case may be, have a material adverse effect on the Company or Parent,
respectively.
 
SECTION 6.6 Indemnification, Exculpation and Insurance. (a) All rights to
indemnification and exculpation from liabilities for acts or omissions occurring
at or prior to the Effective Time now existing in favor of the current or former
directors or officers of the Company and its subsidiaries as provided in their
respective certificates of incorporation or by-laws (or comparable
organizational instruments and agreements) and any existing indemnification
agreements or arrangements of the Company and its subsidiaries shall survive the
Merger and shall continue in full force and effect in accordance with their
terms, and shall not be amended, repealed or otherwise modified for a period of
six (6) years after the Effective Time in any manner that would adversely affect
the rights thereunder of such individuals for acts or omissions occurring at or
prior to the Effective Time.
 
(b) In the event of any threatened or actual claim, action, suit, proceeding or
investigation, whether civil, criminal or administrative, including, without
limitation, any such claim, action, suit, proceeding or investigation in which
any individual who is now or has been at any time prior to the date of this
Agreement, or who becomes prior to the Effective Time, a director or officer of
the Company or any of its subsidiaries (the "Indemnified Parties"), is, or is
threatened to be, made a party, or arising out of or pertaining to (i) the fact
that he is or was a director, officer or current employee of the Company or any
of its subsidiaries or their respective predecessors or (ii) this Agreement or
any of the transactions contemplated hereby, whether in any case asserted or
arising before or after the Effective Time, the parties hereto agree to
cooperate and use their reasonable best efforts to defend against and respond
thereto.
 

--------------------------------------------------------------------------------


(c) For a period of six (6) years after the Effective Time, the Surviving
Corporation shall maintain in effect the tail insurance policy purchased by the
Company prior to the Effective Time providing the Company’s current directors’
and officers’ liability insurance covering acts or omissions occurring prior to
the Effective Time; provided, however, that the Surviving Corporation may
substitute therefor policies of Parent or its subsidiaries containing terms with
respect to scope of coverage and amount no less favorable to such directors or
officers; and provided further, that Surviving Corporation shall not be
obligated to maintain any such insurance to the extent that doing so would
require payments in addition to the amounts paid for that tail insurance policy
by the Company prior to the Effective Time.
 
(d) From and after the Effective Time, the Parent shall cause the Surviving
Corporation to maintain in effect a directors’ and officer’s liability insurance
policy covering acts or omissions occurring after the Effective Time.
 
(e) Parent shall cause the Surviving Corporation or any successor thereto,
whether by consolidation, merger or transfer of substantially all of its
properties or assets, to comply with its obligations under this Section 6.6. The
provisions of this Section 6.6 shall survive the Effective Time and are intended
to be for the benefit of, and shall be enforceable by, each Indemnified Party
and other person named herein and his or her heirs and representatives.
 
(f) Prior to the Effective Time Parent shall obtain the insurance policies
required by Section 4.15 hereof.
 
SECTION 6.7 Fees and Expenses. All costs, fees and expenses incurred in
connection with the Merger, this Agreement (including all instruments and
agreements prepared and delivered in connection herewith), and the transactions
contemplated by this Agreement shall be paid by the party incurring such fees or
expenses; provided that, the Company shall not incur unreasonable fees and
expenses and shall agree upon a budget for the same with Parent promptly
following the execution and delivery of this Agreement; and provided further,
that the fees or bonuses to be paid in accordance with Section 6.21 of this
Agreement shall not be deemed to be unreasonable. Simultaneously with the
Closing as contemplated in the calculation of the Aggregate Merger Consideration
in Section 2.1(n), Parent shall pay the Company’s reasonable incurred but unpaid
fees and expenses, and the Company shall cause its principal creditors
(including, without limitation, its investment bankers, attorneys and
accountants and any persons or entities to whom fees or bonuses are due pursuant
to the agreements or arrangements disclosed in Section 3.5(b) or 6.7(a) of the
Company Disclosure Schedule or Section 6.21 of this Agreement) in respect of
transaction costs or other amounts due in connection with, or as a consequence
of, the Closing of the Merger, to confirm to Parent immediately prior to the
Effective Time that all such fees and expenses are paid (subject, in the case of
payments due under Section 6.21 of this Agreement, to performance by Parent of
its obligations under that Section at the Effective Time and, in the case of P2
Partners, LLC only, upon the closing of the Qualified Financing) and none are
unbilled. In further explication of the preceding sentence, but without limiting
the same, Parent shall pay its own costs and expenses (including, but not
limited to, legal and accounting fees and expenses) of preparing the Current
Reports on Form 8-K concerning this Agreement and the transactions related
hereto and the Form S-4 Registration Statement and the Prospectus included
therein (including Parent’s financial statements), and the Company shall pay its
own costs and expenses (including, but not limited to, legal and accounting fees
and expenses) of furnishing whatever information (including financial
statements) and due diligence materials as may be required from the Company in
connection with the preparation of the Current Reports on Form 8-K concerning
this Agreement and the transactions related hereto and the Form S-4 Registration
Statement and the Prospectus included therein, and reviewing and commenting upon
the Current Reports on Form 8-K and the Form S-4 Registration Statement and the
Prospectus included therein. The Company and the Parent each shall pay its
respective share of the cost of preparation of proforma financial statements
required for the Current Reports on Form 8-K and the Form S-4 Registration
Statement and the Prospectus included therein, if any are so required.
 

--------------------------------------------------------------------------------


SECTION 6.8 Public Announcements. Parent and the Company shall consult with each
other before issuing, and shall provide each other the opportunity to review,
comment upon and concur with any press release or other public statements or
announcements (including pursuant to Rule 165 under the Securities Act and Rule
14a-12 under the Exchange Act) and any broadly distributed internal
communications with respect to the Merger, this Agreement and the transactions
contemplated by this Agreement, and shall not issue any such press release or
make any such public statement or announcement prior to such consultation,
except as either party may determine is required by applicable law, court
process or by obligations pursuant to any listing agreement with any national
securities exchange or inter-dealer quotation system of a registered national
securities association (provided prior notice is given to the other party with a
copy of any such disclosure).
 
SECTION 6.9 Corporate Governance of Parent. At the Effective Time,
 
(a) Parent’s principal place of business shall remain in New York, New York and
London, England, its corporate headquarters shall remain in New York, New York,
and Parent shall maintain its corporate name.
 
(b) At the Effective Time, if it has not already done so, Parent shall take such
actions as are necessary to cause the number of directors comprising the
Parent’s Board of Directors to be increased to seven (7) directors effective as
of the Effective Time. At the Effective Time, the Board of Directors of Parent
shall consist of seven (7) directors, of whom three (3) shall be individuals
designated in writing by Cengent sufficiently in advance of the Effective Time
for Parent to furnish appropriate disclosures concerning such persons in
required filings and notices, and four (4) shall be individuals designated by
Parent, one of whom shall be Parent’s CEO and Chairman at the Effective Time.
All such directors shall serve in accordance with Parent’s articles of
incorporation and by-laws. Notwithstanding the foregoing, Parent may elect four
of the aforesaid directors to its Board of Directors prior to the Effective
Time.
 
SECTION 6.10 Agreements with Holders of Company Securities. The Company shall
use its reasonable best efforts to obtain and deliver to Parent not later than
twenty-five (25) days after the date hereof a written agreement, reasonably
acceptable to Parent in form and in substance, of all persons who are (or may
deemed to be) "affiliates" of the Company for purposes of Rule 145 under the
Securities Act (each of whom shall be so identified in Section 6.10 of the
Company Disclosure Schedule). Notwithstanding any other provision of this
Agreement, any person whatsoever who shall not have executed and delivered to
Parent a written agreement reasonably acceptable to Parent in form and substance
as provided in this Section 6.10 shall not be entitled to have the Merger
Consideration issued in the Merger to such person covered by (and shall not be
entitled to be included as a “selling stockholder” in) the Prospectus for
resale. The written agreement shall include, without limitation, provisions
setting forth the restrictions under the Initial Lock-Up Period and the Lock-Up
Period, customary stockholder information for inclusion of shares in the
Prospectus for resale, and customary agreements and indemnifications by such
stockholders in connection with the Prospectus for resale. Promptly after the
expiration of such 30-day period, the Company shall cause to be delivered to
each affiliate that shall not so execute such written agreement as provided in
this Section 6.10 a statement disclosing that the shares of Parent Common Stock
or other Merger Consideration (including, without limitation, securities
issuable to holders of Company Options, Company Warrants, and Company
Convertible Promissory Notes) to be issued to such person are subject to
transfer restrictions under each of Rule 145 and Rule 144 under the Securities
Act and, therefore, may not be sold, transferred or otherwise disposed of except
pursuant to an effective registration statement under, or in accordance with an
available exemption from the registration and prospectus delivery requirements
of, the Securities Act, and that the certificates evidencing such shares of
Parent Common Stock or other Parent securities, if applicable, shall bear
appropriate restrictive legends and stop transfer orders shall be maintained by
the Parent’s transfer agent in respect of such shares.
 
SECTION 6.11 Shareholder Litigation. Each of the Company and Parent shall give
the other the reasonable opportunity to participate in the defense of any
shareholder litigation against the Company or Parent, as applicable, and its
directors relating to the transactions contemplated by this Agreement.
 
SECTION 6.12 Voting Agreements and Lock-Up Agreement

 
(a) Within twenty-five (25) days of the date hereof, Parent shall use its
reasonable best efforts to obtain and deliver to the Company written agreements,
in a form agreed upon in writing prior to the execution and delivery of this
Agreement or as is otherwise satisfactory in form and in substance to the
Company, from Parent’s officers and directors, Bioaccelerate Holdings, Inc., and
holders of Parent Common Stock owning more than five percent (the “5% Holders”)
of Parent Common Stock agreeing to be bound by the lock-up provisions set forth
in Section 2.1(i) with respect to Parent Common Stock owned by such persons or
entities during the Lock-Up Period; provided, that Parent’s obligation shall be
firm, and not qualified as to “reasonable best efforts,” with respect to
Parent’s officers and directors and Bioaccelerate Holdings, Inc.
 
(b) Within twenty-five (25) days of the date hereof, Company shall obtain and
deliver to Parent irrevocable agreements, in a form agreed upon in writing prior
to the execution and delivery of this Agreement or as is otherwise satisfactory
in form and in substance to Parent, from Company’s executive officers and
directors and from the holders of not less than Fifty-One percent (51%) of the
outstanding shares of each class of the Company’s capital stock that is required
by applicable law to consent to the Merger, whether voting together or as
separate classes, as the case may be, agreeing to vote to approve the proposal
to adopt this Agreement.
 

--------------------------------------------------------------------------------


(c) Within twenty-five (25) days of the date hereof, Company shall obtain and
deliver to Parent written agreements, in a form agreed upon in writing prior to
the execution and delivery of this Agreement or as is otherwise satisfactory in
form and in substance to the Parent, from Company’s executive officers and
directors who hold Company Stock Options agreeing that all shares of Parent
Common Stock received after the Effective Time by them upon exercise of such
options will be subject to the lock-up provision set forth in Section 2.1(i)
during the Lock-Up Period.
 
SECTION 6.13 Employee Benefits. (a) Parent shall, or shall cause the Surviving
Corporation and its subsidiaries to, (i) give those employees who are, as of the
Effective Time, employed by the Company and its subsidiaries (the "Continuing
Employees") full credit for purposes of eligibility, vesting and benefit
accruals (other than for purposes of benefit accruals under any defined benefit
pension plan) under any employee benefit plans or arrangements maintained by
Parent, the Surviving Corporation or any subsidiary of Parent or the Surviving
Corporation for which such Continuing Employees shall be eligible, for such
Continuing Employees’ service with the Company or any subsidiary of the Company
(or any predecessor entity) to the same extent recognized by the Company and its
subsidiaries, and (ii) waive all limitations as to preexisting conditions,
exclusions and waiting periods, to the extent the same may be waived under any
such plan, with respect to participation and coverage requirements applicable to
the Continuing Employees under any welfare plan that such employees may be
eligible to participate in after the Effective Time, other than limitations or
waiting periods that are already in effect with respect to such employees and
that have not been satisfied as of the Effective Time under any welfare plan
maintained for the Continuing Employees immediately prior to the Effective Time,
and (iii) provide credit under any such welfare plan for any copayments,
deductibles and out-of-pocket expenditures for the remainder of the coverage
period during which any transfer of coverage occurs.
 
(b) At the Effective Time, Surviving Corporation shall provide, or shall cause
to be provided, to the Continuing Employees compensation and employee benefit
plans, programs and arrangements that are, in the aggregate, comparable to those
generally provided to such employees as of the date hereof; provided, however,
that nothing herein shall restrict Parent’s or the Surviving Corporation’s
ability to amend or terminate such compensation and employee benefit plans,
programs and arrangements in accordance with their terms.
 
(c) Parent shall not be obligated to assume any compensation or employment
benefit plans, programs or arrangements of the Company or its subsidiaries.
 
(d) No provision of this Agreement shall be deemed to constitute an offer,
promise or covenant of continuing employment, nor shall there be any third party
beneficiaries in respect of this Section 6.13.
 
SECTION 6.14 Convertible Credit Line Facility; Secured Credit Line Facility. On
or prior to the execution and delivery of this Agreement, the parties hereto and
Bioaccelerate Holdings, Inc. shall have executed and delivered a credit line
facility in favor of the Company (the “Convertible Credit Line Facility”).
Parent has entered into definitive agreements, in the form heretofore furnished
to the Company, whereby Bioaccelerate Holdings, Inc. has established a secured,
convertible credit line (the “Secured Credit Line Facility”) in the amount of
$12,000,000 in favor of Parent for the period of one year following the
Effective Time. Upon the Effective Time, any indebtedness owed to Bioaccelerate
Holdings, Inc. under the Convertible Credit Line Facility shall be rolled into
and charged against the Secured Credit Line Facility, except as the parties
shall otherwise arrange in order that Bioaccelerate Holdings, Inc. will have a
perfected security interest in all of the assets of Parent, including the
Company and its assets, in respect of the Secured Credit Line Facility and with
a first priority security interest, succeeding to the first priority security
interest under the Convertible Credit Line Facility to the extent possible.
 

--------------------------------------------------------------------------------


SECTION 6.15 Directors and Officers Insurance. Prior to the Effective Time,
Parent shall obtain, from a financially sound and nationally recognized
insurance carrier, directors’ and officers’ liability insurance covering its and
any of its subsidiaries directors and officers.
 
SECTION 6.16 Stock Exchange Listing. Parent shall use its reasonable best
efforts to cause the shares of Parent Common Stock to be issued in the Merger to
be approved for listing on the OTC Bulletin Board prior to the Effective Time.
 
SECTION 6.17 Liens on Intellectual Property. As of the Effective Time, at the
election of Parent, the Company shall cause all of the Intellectual Property
owned by the Company or one of its subsidiaries to be free and clear of all
Liens, except as otherwise agreed by the Parent in writing prior to the
Effective Time, other than Liens in favor of Bioaccelerate Holdings, Inc. under
the Convertible Credit Line if Bioaccelerate Holdings, Inc. shall request that
the same be amended, after payout of all lenders other than Bioaccelerate
Holdings, Inc., and restated on the terms of the Secured Credit Line to be
included within the Secured Credit Line.
 
SECTION 6.18 Opinion Letter Forms. Parent and the Company shall have agreed upon
the forms of opinion letter that Parent shall receive from Fish & Richardson
P.C. (or such other firm as may be counsel to the Company) at Closing and that
the Company shall receive from DLA Piper Rudnick Gray Cary US LLP at Closing,
respectively, within twenty-five (25) days after the execution and delivery of
this Agreement.
 
SECTION 6.19 Waiver of Default. The Company shall have obtained and delivered to
Parent within twenty-five (25) days of the date hereof agreements with the
Company’s lenders in respect of the Note and Warrant Purchase Agreement, dated
as of October 29, 2004, by and among the Company, certain lenders listed
therein, and Perseus-Soros BioPharmaceutical Fund, LP, as representative and
collateral agent, as amended to date (the “Purchase Agreement”), whereby their
agreements to waive and forbear from exercising rights with respect to the
breach of financial covenants contained in the Purchase Agreement and the
Convertible Promissory Notes shall continue for a forbearance period ending upon
the earlier of (a) the termination of this Agreement on the date provided in
Section 8.1(b)(i), (b) the date an acquisition or merger of the Company is
consummated, or (c) the termination of a commitment to consummate an acquisition
or merger of the Company by Parent.
 

--------------------------------------------------------------------------------


SECTION 6.20 Consents or Waivers Required Pursuant to Purchase Agreement and
from holders of Convertible Promissory Notes. The Company shall have obtained
and delivered to Parent within twenty-five (25) days of the date hereof (i) such
consents and approvals from the Company’s lenders in respect of the Purchase
Agreement and the Convertible Promissory Notes as are necessary or appropriate
in order to execute, deliver and perform this Agreement and the other agreements
and transactions contemplated hereby and (ii) such consents and/or approvals of
the requisite holders of the Company Preferred Stock and the Company Common
Stock to terminate that certain Third Amended and Restated Investors’ Rights
Agreement between the Company and the parties listed therein, which termination
shall be effective only upon the Closing of the Merger.
 
SECTION 6.21 Payments Pursuant to Section 6.7 of this Agreement. Parent, the
Company and the other parties identified in Section 3.5 of the Company
Disclosure Schedule have agreed that certain payments shall be made pursuant to
Section 6.7 of this Agreement to the parties identified at Section 3.5 of the
Company Disclosure Schedule in full settlement of obligations to those parties,
as set forth in a letter agreement among Parent and the Company delivered as of
the date hereof, and the other parties shall have executed agreements
memorializing these terms with the Company. It is specifically understood and
agreed among Parent, the Company and such other parties that any of such
payments which are made or to be made in Parent Common Stock shall be subject to
the lock-up set forth in this Agreement for the entire Lock-Up Period, unless
otherwise agreed in the letter agreement.
 
SECTION 6.22 Stakeholder Representative. For purposes of this Agreement, by
their approval of the Merger to the extent required, each of the holders of the
Company Convertible Promissory Notes, the Company Preferred Stock and the
Company Junior Stock (the “Company Stakeholders”) will be conclusively deemed to
have consented to, approved and agreed to be personally bound by: (1) the escrow
agreement which may be entered into pursuant to Section 2.9 by and between the
Company, the Escrow Agent and the Stakeholder Representative, (ii) the
appointment of a person designated by the Board of Directors of the Company to
act as the Stakeholder Representative and as attorney-in-fact and agent for and
on behalf of the Company Stakeholders as provided in this Agreement and the
escrow agreement which may be entered into and (iii) the taking by the
Stakeholder Representative of any and all actions and the making of any
decisions required or permitted to be taken by the Stakeholder Representative
under this Agreement and the escrow agreement which may be entered into pursuant
to Section 2.9. The Stakeholder Representative will have authority and power to
act on behalf of each Company Stakeholder with respect to the disposition,
settlement or other handling of (a) the distribution of the Aggregate Merger
Consideration upon the release of Escrow or upon the date six (6) months after
the Closing, and all rights or obligations arising under the escrow agreement so
long as all the Company Stakeholders are treated in a manner consistent with
Section 2.9 of this Agreement and/or consent in writing to a different
treatment. Each Company Stakeholder will be bound by all actions taken by the
Stakeholder Representative in the distribution of the Aggregate Merger
Consideration as set forth in Section 2.9, and the Escrow Agent and Parent shall
be entitled to rely on any action or decision of the Stakeholder Representative
in connection therewith or the performance of this Agreement as an action taken
for, in the name of, and on behalf of each individual Company Stakeholder.
 

--------------------------------------------------------------------------------


 
ARTICLE VII
 
CONDITIONS PRECEDENT
 
SECTION 7.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligation of each party to effect the Merger is subject to the
satisfaction or, to the extent permitted by applicable law, waiver by each of
Parent and the Company on or prior to the Closing Date of the following
conditions:
 
(a) Shareholder Approvals. The Company shall have obtained the consent of the
requisite holders of each class of its capital stock as set forth in Section
3.17 to the Merger, this Agreement and the transactions contemplated hereby.
Merger Sub shall have obtained the consent of the holders of its capital stock
to the Merger, this Agreement and the transactions contemplated hereby.
 
(b) Governmental and Regulatory Approvals. Other than the filing of the Articles
of Merger provided for under Section 1.3 and the expiration or early termination
of the applicable pre-merger notification waiting period pursuant to the HSR Act
(as provided in Section 7.1(e)) if the same is applicable, all consents,
approvals and actions of, filings with and notices to any Governmental Entity
required by the Company, Parent or any of their subsidiaries under applicable
law or regulation to consummate the Merger and the transactions contemplated by
this Agreement, the failure of which to be obtained or made would result in a
material adverse effect on Parent’s ability to conduct the business of the
Company in substantially the same manner as presently conducted, shall have been
obtained or made (all such approvals and the expiration of all such waiting
periods, the "Requisite Regulatory Approvals")
 
(c) No Injunctions or Restraints. No judgment, order, restraining order and/or
injunction (temporary or otherwise), decree, statute, law, ordinance, rule or
regulation, entered, enacted, promulgated, enforced or issued by any court or
other Governmental Entity or other legal restraint or prohibition (collectively,
"Restraints") shall be in effect preventing or materially delaying the
consummation of the Merger; provided, however, that each of the parties shall
have used its best efforts to have such Restraint lifted, vacated or rescinded.
 
(d) Form S-4. The Form S-4 shall have become effective under the Securities Act
prior to the mailing by the Company and Parent of the Prospectus to the
shareholders of the Company, and no stop order or proceedings seeking a stop
order shall have been entered or be pending before or threatened by the SEC.
 
(e) HSR Act. The pre-merger notification waiting period (and any extension
thereof) applicable to the Merger under the HSR Act, if any is applicable, shall
have expired or been terminated.
 
(f) Listing of Parent Common Stock. The shares of Parent Common Stock to be
issued in the Merger shall have been authorized for listing on OTC Bulletin
Board.
 
SECTION 7.2 Conditions to Obligations of Parent and Merger Sub. The obligation
of Parent and Merger Sub to effect the Merger is further subject to satisfaction
or waiver of the following conditions:
 

--------------------------------------------------------------------------------


(a) Representations and Warranties of the Company. The representations and
warranties of the Company set forth herein and in the Company Disclosure
Schedule shall be true and correct at and as of the Closing Date, as if made at
and as of such time (except to the extent expressly made as of an earlier date,
in which case such representations and warranties shall be true and correct as
of such date); provided that no representation or warranty of the Company shall
be deemed untrue or incorrect for purposes of this Section 7.2(a) as a
consequence of the existence of any fact, event or circumstance inconsistent
with such representation or warranty, unless such fact, event or circumstance,
individually or when aggregated with all other facts, events or circumstances
inconsistent with any such representation or warranty of the Company, has had or
would be expected to result in a material adverse effect on the Company,
disregarding for these purposes any qualification or exception for, or reference
to, materiality in any such representation or warranty. Parent shall have
received a certificate of the Company’s President and Chief Financial Officer to
the foregoing effect.
 
(b) Performance of Obligations of the Company. The Company shall have performed,
in all material respects, all obligations required to be performed by it at or
prior to the Closing Date under this Agreement disregarding for these purposes
any qualification or exception for, or reference to, materiality in any such
covenant. Parent shall have received a certificate of the Company’s President
and Chief Financial Officer to the foregoing effect.
 
(c) Regulatory Condition. No condition or requirement shall have been imposed by
one or more Governmental Entities in connection with any required approval by
them of the Merger that requires the Company or any of its subsidiaries to be
operated in a manner that would have a material adverse effect on the Company or
the Parent or on the consummation of this Agreement and the transactions
contemplated hereby.
 
(d) No Company Material Adverse Effect. There shall not be or exist any change,
effect, event, circumstance, occurrence or state of facts that has had, has or
which reasonably could be expected to have, a material adverse effect on the
Company.
 
(e) Legal Opinion. Parent shall have received an opinion of Fish & Richardson
P.C., counsel to the Company, in the form agreed upon pursuant to this
Agreement.
 
SECTION 7.3 Conditions to Obligations of the Company. The obligation of the
Company to effect the Merger is further subject to satisfaction or waiver of the
following conditions:
 

--------------------------------------------------------------------------------


(a) Representations and Warranties. The representations and warranties of Parent
set forth herein and in the Parent Disclosure Schedule shall be true and correct
at and as of the Closing Date, as if made at and as of such time (except to the
extent expressly made as of an earlier date, in which case such representations
and warranties shall be true and correct as of such date); provided that no
representation or warranty of Parent shall be deemed untrue or incorrect for
purposes of this Section 7.3 (a) as a consequence of the existence of any fact,
event or circumstance inconsistent with such representation or warranty, unless
such fact, event or circumstance, individually or when aggregated with all other
facts, events or circumstances inconsistent with any such representation or
warranty of Parent, has had or would be expected to result in a material adverse
effect on Parent, disregarding for these purposes any qualification or exception
for, or reference to, materiality in any such representation or warranty. The
Company shall have received a certificate of Parent’s Chief Executive Officer
and Chief Financial Officer to the foregoing effect.
 
(b) Performance of Obligations of Parent. Parent shall have performed in all
material respects all obligations required to be performed by it at or prior to
the Closing Date under this Agreement disregarding for these purposes any
qualification or exception for, or reference to, materiality in any such
covenant. The Company shall have received a certificate of Parent’s Chief
Executive Officer and Chief Financial Officer to the foregoing effect.
 
(c) Regulatory Condition. No condition or requirement shall have been imposed by
one or more Governmental Entities in connection with any required approval by
them of the Merger that requires Parent or any of its subsidiaries to be
operated in a manner that would have a material adverse effect on Parent or
Company or on the consummation of this Agreement or the transactions
contemplated hereby.
 
(d) No Parent Material Adverse Effect. There shall not be or exist any change,
effect, event, circumstance, occurrence or state of facts that has had, has or
which reasonably could be expected to have, a material adverse effect on Parent.
 
(e) Legal Opinion. The Company shall have received an opinion of DLA Piper
Rudnick Gray Cary US LLP, counsel to Parent, in the form agreed upon pursuant to
this Agreement.
 
SECTION 7.4 Frustration of Closing Conditions. Neither Parent nor the Company
may rely on the failure of any condition set forth in Section 7.1, 7.2 or 7.3,
as the case may be, to be satisfied if such failure was caused by such party’s
failure to use its own reasonable best efforts to consummate the Merger and the
other transactions contemplated by this Agreement, as required by and subject to
Section 6.5.
 


 
ARTICLE VIII
 
TERMINATION, AMENDMENT AND WAIVER
 
SECTION 8.1 Termination. This Agreement may be terminated at any time prior to
the Effective Time, whether or not the Company’s shareholders have approved the
Agreement:
 
(a) by mutual written consent of Parent and the Company;
 
(b) by either Parent or the Company:
 
(i) if the Merger shall not have been consummated at or prior to 5:00 p.m., New
York time, on October 15, 2005, provided, however, that this date shall be
extended one (1) day for each day after May 15, 2005 the Company has not
provided the information required by Section 6.1; and provided, further, that
the right to terminate this Agreement pursuant to this Section 8.1(b)(i) shall
not be available to any party whose failure to perform any of its obligations
under this Agreement results in the failure of the Merger to be consummated by
such time and date;
 

--------------------------------------------------------------------------------


(ii) if the Company’s shareholders have not consented to the Merger, this
Agreement and the transactions contemplated hereby;
 
(iii) if any Restraint having any of the effects set forth in Section 7.1(c)
shall be in effect and shall have become final and nonappealable; provided,
however, that the party seeking to terminate this Agreement pursuant to this
Section 8.1(b) (iv) shall have used its reasonable best efforts to prevent the
entry of such Restraint and to have such Restraint vacated or removed;
 
(iv) if any Governmental Entity that must grant a Requisite Regulatory Approval
shall have denied the applicable Requisite Regulatory Approval and such denial
shall have become final and nonappealable; or
 
(v) if the other party shall have failed to perform its covenants pursuant to
Sections 6.10, 6.12, 6.14 or 6.18 of this Agreement within the respective time
periods specified therein;
 
(c) by Parent, if the Company shall have breached any of its representations,
warranties, covenants or other agreements contained in this Agreement, which
breach (A) would give rise to the failure of a condition set forth in Section
7.2(a) or (b), and (B) is either incapable of being cured by the Company or, if
curable, is not cured within 15 days of receipt from Parent of written notice
thereof;
 
(d) by the Company, if Parent shall have breached any of its representations,
warranties, covenants or other agreements contained in this Agreement, which
breach (A) would give rise to the failure of a condition set forth in Section
7.3(a) or (b), and (B) is either incapable of being cured by Parent or, if
curable, is not cured within 15 days of receipt from the Company written notice
thereof; or
 
(e) automatically, without any notice or action by the Company or Parent, if
Bioaccelerate Holdings, Inc. shall fail to make any advance of funds when the
same is due pursuant to the terms of the Convertible Credit Line Facility and
such failure shall not have been cured within three (3) business days after
receipt by Bioaccelerate Holdings, Inc. of written notice of such failure,
unless, prior to the expiration of such three (3) business days cure period, the
Company has provided written notice (the “Waiver Notice”) to Bioaccelerate
Holdings, Inc. and Parent stating that the Company desires that this Agreement
remain in effect notwithstanding such failure, and no more, which Waiver Notice
may not be revoked once given; provided, that no such Waiver Notice shall
constitute waiver of the Company’s rights under the Convertible Credit Line
Facility itself. In the event this Agreement has been terminated pursuant to
this Section 8.1(e), the Company shall receive such compensation as is set forth
in the Convertible Credit Line Facility and Bioaccelerate Holdings, Inc. shall
have no further obligations or liabilities in respect of such Convertible Credit
Line Facility.
 

--------------------------------------------------------------------------------


The party desiring to terminate this Agreement pursuant to clause (b), (c) or
(d) of this Section 8.1 shall provide written notice of such termination to the
other party in accordance with Section 8.2, specifying in reasonable detail the
provision hereof pursuant to which such termination is effected.
 
SECTION 8.2 Effect of Termination. If this Agreement is terminated by either the
Company or Parent as provided in Section 8.1, this Agreement forthwith shall
become void and have no effect, without any liability or obligation on the part
of Parent or the Company. This Section 8.2 and Article IX shall survive such
termination, provided, however, that nothing herein shall relieve any party from
any liability (in contract, tort or otherwise, and whether pursuant to an action
at law or in equity) for any knowing or willful breach by a party of any of its
representations, warranties, covenants or agreements set forth in this Agreement
or in respect of fraud by any party.
 
SECTION 8.3 Amendment. This Agreement may be amended by the parties at any time;
provided, however, that after receipt of approval by the Company’s shareholders,
there shall not be made any amendment that by law requires any further approval
by the shareholders of the Company without the further approval of such
shareholders. This Agreement may not be amended except by an instrument in
writing signed on behalf of all of the parties to be bound thereby.
 
SECTION 8.4 Extension; Waiver. At any time prior to the Effective Time, a party
may (a) extend the time for the performance of any of the obligations or other
acts of the other party, (b) waive any inaccuracies in the representations and
warranties of the other party contained in this Agreement or in any document
delivered pursuant to this Agreement or (c) subject to the proviso of Section
8.3, waive compliance by the other party with any of the agreements or
conditions contained in this Agreement. Any agreement on the part of a party to
any such extension or waiver shall be valid only if set forth in an instrument
in writing signed on behalf of such party. The failure of any party to this
Agreement to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights.

 
ARTICLE IX

 
GENERAL PROVISIONS
 
SECTION 9.1 Nonsurvival of Representations, Warranties and Agreements. None of
the representations and warranties in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive the Effective Time. This
Section 9.1 shall not limit any covenant or agreement of the parties which by
its terms contemplates performance after the Effective Time.
 
SECTION 9.2 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, telecopied (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):
 

--------------------------------------------------------------------------------


(a) if to Parent or Merger Sub, to:
 
Inncardio, Inc.
712 Fifth Avenue
New York, New York 10019
Fax No.: (212) 581-1922 
Attention: Lee J. Cole


with a copy (which shall not constitute notice pursuant to this Section 9.2) to:
 
Michael Hirschberg, Esq.
DLA Piper Rudnick Gray Cary US LLP
1251 Avenue of the Americas
New York, New York 10020-1104
Facsimile No.: (212) 884-8670


(b) if to the Company, to:
 
Cengent Therapeutics Inc.
10929 Technology Place
San Diego, CA 92127
Fax No.: (858) 618-1041
Attention: J. Gordon Foulkes, Ph.D.


with a copy (which shall not constitute notice pursuant to this Section 9.2) to:


Fish & Richardson P.C.
12390 El Camino Real
San Diego, CA 92130-2081
Fax No.: (858) 678.5099
Attention: Edith A. Bauer, Esq.


SECTION 9.3 Definitions. For purposes of this Agreement:
 
(a) an "affiliate" of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, where "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a person, whether through the ownership
of voting securities, by contract, as trustee or executor, or otherwise.
 
(b) "material adverse change" or "material adverse effect" means, when used in
reference to the Company or Parent, any change, effect, event, circumstance,
occurrence or state of facts that is, or which reasonably could be expected to
be, materially adverse to the business, assets, liabilities, condition
(financial or otherwise) or results of operations of such party and its
subsidiaries, considered as an entirety; provided, however, that the following
shall not be taken into account or given effect, either individually or in the
aggregate, in determining whether there has occurred or there reasonably could
be expected to occur, or whether there exists a change, effect, event,
circumstance, occurrence or state of facts that is or which reasonably could be
expected to be, a material adverse change or a material adverse effect: (i) any
change, effect, event, circumstance, occurrence or state of facts relating to
the United States economy or financial or securities markets in general, unless
(A) constituting or arising from a banking moratorium or general suspension of
trading for more than 10 consecutive trading days on any national securities
exchange or U.S. inter-dealer quotation system of a registered national
securities association or (B) involving a decline in the Dow Jones Industrial
Average of more than 35% measured over any five (5) trading day period), (ii)
any adverse change, effect, event, circumstance, occurrence or state of facts
relating to the biotech industry to the extent not affecting the referent person
to a disproportionately greater extent than other persons in industries in which
the referent person competes are or could reasonably be expected to be affected,
or (iii) any change, effect, event, circumstance, occurrence or state of facts
directly relating to and arising out of the public announcement or performance
of this Agreement and the transactions contemplated hereby.
 

--------------------------------------------------------------------------------


(c) "person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.
 
(d) a "subsidiary" of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect not less than a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first person.
 
(e) "knowledge" means, (i) with respect to the Company, the actual knowledge
after reasonable due inquiry, of the Company’s executive officers, and (ii) with
respect to Parent, the actual knowledge after reasonable due inquiry, of
Parent’s executive officers as well as Lee J. Cole (there being no inference
thereby that Lee J. Cole is an officer or executive officer of Parent).
 
(f) “Company Preferred Stock” means, collectively, the Company Series A
Preferred Stock, the Company Series B Preferred Stock, the Company Series C
Preferred Stock, the Company Series D Preferred Stock, the Company Series E
Preferred Stock, the Company Series F Preferred Stock, the Company Series G
Preferred Stock, and the Company Series H Preferred Stock; provided that the
Company Series E Preferred Stock shall expressly be excluded in connection with
any references to Preferred Merger Consideration.
 
SECTION 9.4 Interpretation. Whenever the words "include," "includes" or
"including" are used in this Agreement, they shall be deemed to be followed by
the words "without limitation unless the word “only” follows the words
“include,” “includes” or “including.” The words "hereof," "herein" and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
 

--------------------------------------------------------------------------------


SECTION 9.5 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. A facsimile copy of a signature
page shall be deemed to be an original signature page.
 
SECTION 9.6 Entire Agreement; No Third-Party Beneficiaries. This Agreement
(including the documents and instruments referred to herein) (a) constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter of this
Agreement and (b) except for the provisions of Section 6.6 which shall inure to
the benefit of and be enforceable by the persons referred to therein, are not
intended to confer upon any person other than the parties any rights or
remedies.
 
SECTION 9.7 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal substantive and procedural laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of law or choice of law of such State.
 
SECTION 9.8 Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties hereto without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.
 
SECTION 9.9 Consent to Jurisdiction. Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of any Federal or State court located
in Wilmington, Delaware in the event any dispute arises out of this Agreement or
any of the transactions contemplated by this Agreement, (b) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (c) agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than a Federal or State court sitting in
Wilmington, Delaware, except for any action in another jurisdiction to enforce
any judgment previously obtained in any such Federal or State court sitting in
Wilmington, Delaware. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or any of the transactions contemplated by this Agreement in
any Federal or State court located in Wilmington, Delaware, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
 
SECTION 9.10 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 

--------------------------------------------------------------------------------


SECTION 9.11 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 
SECTION 9.12 Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.
 


 


 


 


 
[The remainder of this page is intentionally left blank.]
 

 



 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Parent, the Company and Merger Sub have caused this
Agreement to be signed by their respective officers thereunto duly authorized,
all as of the date first written above.
 

 
INNCARDIO, INC.
 
 
 
By /s/ Bernard Ross
Name: Bernard Ross
Title: Chief Executive Officer
     
CENGENT ACQUISITION CORP.
 
By /s/ Bernard Ross 
Name: Bernard Ross
Title: Chief Executive Officer
     
CENGENT THERAPEUTICS INC.
 
By /s/ J. Gordon Foulkes 
Name: J. Gordon Foulkes
Title: President


 

--------------------------------------------------------------------------------





Exhibit A

Lock-Up Period Legend




The shares represented by this Certificate are subject to restrictions on
transfer, which shall expire no later than ________, 2005 [INSERT DATE WHICH IS
ONE YEAR AFTER THE EFFECTIVE TIME], as set forth in Section 2.1(l) of that
certain Agreement and Plan of Merger, dated as of March 24, 2005, among the
Company, Cengent Acquisition Corp., and Cengent Therapeutics Inc. Copies of the
Agreement and Plan of Merger are maintained and are available for inspection at
the principal office of the Company.











--------------------------------------------------------------------------------

